Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 1 of 56




                   Exhibit 2
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 2 of 56




Senate Permanent Select Intelligence Committee
hearing on the SolarWinds Hack, sked FINAL
February 24, 2021 12:45PM ET

TRANSCRIPT
February 23, 2021
COMMITTEE HEARING
SEN. MARK WARNER, D-VA.
SENATE PERMANENT SELECT INTELLIGENCE COMMITTEE HEARING ON THE
SOLARWINDS HACK
Bloomberg Government
Support: 1-877-498-3587
www.bgov.com
Copyright 2021. Provided under license from Bloomberg Government.
All materials herein are protected by United States copyright law
and/or license from Bloomberg Government, and may not be
reproduced, distributed, transmitted, displayed, published or
broadcast without the prior written permission of

Bloomberg Government.
You may not alter or remove any trademark, copyright or other
notice from copies of the content.
SENATE PERMANENT SELECT INTELLIGENCE COMMITTEE HEARING ON THE
SOLARWINDS HACK
FEBRUARY 23, 2021
SPEAKERS:
SEN. MARK WARNER, D-VA., CHAIRMAN
SEN. RON WYDEN, D-ORE.
SEN. MARTIN HEINRICH, D-N.M.
SEN. DIANNE FEINSTEIN, D-CALIF.

© 2021 BGOV LLC All Rights Reserved                                                 Page 1 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 3 of 56




SEN. MICHAEL BENNET, D-COLO.
SEN. ANGUS KING, I-MAINE
SEN. BOB CASEY, D-PA.
SEN. KIRSTEN GILLIBRAND, D-N.Y.
SEN. CHARLES E. SCHUMER, D-N.Y., EX OFFICIO
SEN. JACK REED, D-R.I., EX OFFICIO
SEN. MARCO RUBIO, R-FLA., VICE CHAIRMAN
SEN. RICHARD M. BURR, R-N.C.
SEN. JIM RISCH, R-IDAHO
SEN. SUSAN COLLINS, R-MAINE
SEN. ROY BLUNT, R-MO.
SEN. TOM COTTON, R-ARK.
SEN. JOHN CORNYN, R-TEXAS
SEN. BEN SASSE, R-NEB.
SEN. MITCH MCCONNELL, R-KY., EX OFFICIO
SEN. JAMES M. INHOFE, R-OKLA., EX OFFICIO
WITNESSES:
SUDHAKAR RAMAKRISHNA, PRESIDENT AND CEO OF SOLARWINDS
KEVIN MANDIA, CEO OF FIREEYE
BRAD SMITH, PRESIDENT OF MICROSOFT
GEORGE KURTZ, PRESIDENT AND CEO OF CROWDSTRIKE
WARNER: Good afternoon, everyone. I'd like to call this hearing to order and apologize to our
witnesses and others with COVID. And a vote has just been called. We're going to a little bit be playing
this by ear.
So, I'm going to make my opening statement, ask the Vice-Chairman to make his opening statement.
We'll be monitoring the vote which just opened a moment ago. We've got two, so we'll either tag team
through this or take a five-minute recess to get us some -- all a chance to go vote on both these items.
First, I'd like to take this opportunity to welcome our two new members, one of which I think is at least
on Zoom, Senator Casey, but also Senator Gillibrand to the committee.


© 2021 BGOV LLC All Rights Reserved                                                               Page 2 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 4 of 56




I work for -- look forward to working with both of you as members of the Senate Intelligence Committee
in the bipartisan tradition of this committee. The Intelligence Committee's record of working together in
the interest of America's national security has been due in no small part to the tireless efforts of our
Former Chairman, Senator Burr and our new Vice-Chairman, Senator Rubio.

So, I want to take this opportunity during my first hearing as Chairman to thank you for your partnership
and friendship. I'm confident that we'll be able to keep working together in a bipartisan way in the 117th
Congress.
I'd also very much like to welcome our witnesses today: Kevin Mandia, CEO of FireEye; Sudhakar
Ramakrishna, President and CEO of SolarWinds; Brad Smith, President of Microsoft; and I believe
remotely George Kurtz, President and CEO of CrowdStrike.
I would like, for the record, to note that we also asked a representative from Amazon Web Services to
join us today, but unfortunately they declined. But we will be expecting to get a full update. We've had
one update from our friends at Amazon, but it would be most helpful if in the future they actually
attended these hearings.

Today's hearing is on the widespread compromise of public and private computer networks in the
United States by a foreign adversary, colloquially or commonly called the 'SolarWinds hack'.
While most infections appear to have been caused by a trojanized update of SolarWinds Orion
software, further investigations have revealed additional victims who do not use SolarWinds tools. It
has become clear that there's much more to learn about this incidence, its causes, its scope and scale
and where we go from here.

This is the second hearing this committee has held on this topic. Our first was the closed hearing on
the now infamous January 6th with government officials responding to the incident. It's going to take
the combined power of both the public and private sector to understand and respond to what
happened. Preliminary indications suggest that the scope and scale of this incident are beyond any
that we've confronted as a nation and its implications are significant.

Even though what we've seen so far indicates this was carried out as an espionage campaign
targeting more than a hundred or so companies and government agencies, the reality is, those hackers
responsible have gained access to thousands of companies and the ability to carry out far more
destructive operations if they'd wanted to.

And I want to repeat that. This intrusion had the possibility of being exponentially worse than what has
come to pass so far. The footholds these hackers gained into private networks, including some of the
world's largest IT vendors, may provide opportunities for future intrusions for years to come.




© 2021 BGOV LLC All Rights Reserved                                                                  Page 3 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 5 of 56




One of the reasons the SolarWinds hack has been especially concerning is that it was not detected by
the multibillion dollar U.S. government cybersecurity enterprise or anyone else until the private security
firm FireEye, and I want to again compliment our friend, Kevin Mandia who's appeared before this
committee a number of times, on their own without a requirement to report actually publicly announced
that it had detected a breach of its own network by a nation-state intruder.

A very big question looming in my mind is, had FireEye not detected this compromise in December
and chosen on their own to come forward, would we still be in the dark today?
As Deputy National Security Advisor Anne Neuberger who's been chosen by the President to lead the
response in this -- to this SolarWinds hack said last week, the response to this incident from both the
public and private sector is going to take a long time. All of our witnesses today are involved in some
aspect of the private sector response to this incident.

I want to hear from them on the progress so far, the challenges we'll need to overcome in order to fully
expel these hackers and how we can prevent supply chain attacks like this in the future. I'd also like to
hear from them about their experiences working with the federal government, namely the Unified
Coordination Group in mitigating this compromise.

The SolarWinds hack was a sophisticated and multifaceted operation. A software supply chain
operation that took advantage of trusted relationships with software providers in order to break into
literally thousands of entities. Combined with the use of these sophisticated authentication exploits, it
also leveraged vulnerabilities and major authentication protocols. Basically, granting the intruder the
keys to the kingdom, allowing them to deftly move across both on premises and cloud-based services
all while avoiding detection. While many aspects of this compromise are unique, the SolarWinds hack
has also highlighted a number of lingering issues that we've ignored for too long. This presents us an
opportunity for reflection and action.

A lot of people are offering solutions including mandatory reporting requirements, wider use of
multifactor authentication, requiring a software bill of goods and significantly improving threat
information sharing between the government and private sector.
I've got a number of questions, but there are three that I'd like to pose in my opening. One, why
shouldn't we have mandatory reporting systems, even if those reporting systems require some liability
protection so we can better understand and better mitigate future attacks.
As I've pointed out, Senator Collins was way ahead of all of us on this issue literally years and years
ago when she and Senator Lieberman first put forward legislation that required this critical --
mandatory reporting on critical infrastructure.




© 2021 BGOV LLC All Rights Reserved                                                                 Page 4 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 6 of 56




There's an open question though on who should receive such report even if you put that mandatory
reporting in place. Do we need something like the National Transportation Safety Board or other
public/private entity that can immediately examine major breaches to see if we have a systemic
problem and see, as we seem to, in this case?

I think there's also some truth to the idea that if a Tier I adversary, a foreign nation state sends their A-
team against almost any ordinary company in the world, chances are they're going to get in. But that
cannot be an excuse for doing nothing to build defenses and making it harder for them to be successful
once inside an enterprise.
I'm very interested in hearing from the witnesses what they think our policy response should be and
what solutions they will actually -- they think will actually improve cybersecurity and incident report in
the United States. Beyond the immediate aspects of the SolarWinds hack are larger issues that this
committee needs to consider.

Do we need to finally come to some agreement on common norms in cyberspace? Hopefully, again on
an international basis that potentially are enforceable and at least says to our adversaries, "If you
violate these norms, there will be known consequences."
For example, we have these norms in other conflicts. We have military conflict that exists but there's
been, for some time, a norm that you don't knowingly bomb a hospital or bomb an ambulance that's got
a Red Cross shield on it. Should we therefore consider efforts that subvert patching, which are all
about fixing vulnerabilities, to be similarly off-limits?
Once again, I want to thank our witnesses for joining us today, both in person and remotely. I
personally talked to nearly -- with nearly all of our witnesses, in some cases multiple times since this
incident was first reported. I appreciate their transparency and willingness to be part of this
conversation.

After our witnesses conclude their remarks, we'll move to a round of five-minute questions based upon
order of arrival. As a reminder to my colleagues, this incident is not over, so too are the criminal
investigations by the FBI, so there might be some questions our witnesses cannot answer.
However, I'm confident they will be -- we'll get those answers at some point as we move forward. I now
recognize the Vice-Chairman for his statement.
RUBIO: Thank you, Mr. Chairman and thanks for convening this hearing. And I'd like to welcome our
witnesses from Microsoft and FireEye, SolarWinds, CrowdStrike, who are here to help the committee's
examination of what is the largest cyber supply chain operation ever detected. So, we really do
appreciate you being with us.




© 2021 BGOV LLC All Rights Reserved                                                                    Page 5 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 7 of 56




As the Chairman mentioned, we would -- we had extended an invitation to Amazon to participate. This
operation we'll be discussing today used their infrastructure at least in part required it to be successful.
Apparently, they were too busy to discuss that here with us today, and I hope they'll reconsider that in
the future.

This operation involved, as already been said, the modification of the SolarWinds Orion platform which
is a widely used software product. It included a malicious backdoor that was downloaded, my
understanding up to 18,000 customers between March and June of last year.
But the most insidious part of this operation was that it hijacked the very security advice promulgated
by security -- by computer security professionals to verify and apply patches as they are issued. So,
there are many concerning aspects to this, first of its kind, at least at this scale operation that raised
significant questions.

My understanding is that if FireEye had not investigated an anomalous event within their own network
in November of last year, it's possible this would be a continuing and unfettered operation to this day.
I think everyone's asking, despite the investment that's been made in cybersecurity collectively
between the government and the private sector, how no one detected this activity earlier. As it appears
that they have been in the system for close to six -- five to six months before it was detected. Maybe
even longer, closer to a year.

But the bottom line question is, how did we miss this and what are we still missing and what do we
need to do to make sure that something like this using these sorts of tools never happen again.
Second, I think there's great interest in knowing exactly what these actors did. Based on what we
know, to include what the government has stated publicly, the actor seems to have undertaken follow-
on operations against a very small subset of the 18,000 networks to which they potentially had access.
So, aside from the mechanical aspects of removing a hacker from a network, what do we know about
why these actors chose the targets that they did? What actions did they undertake within those
networks? And what do we know that we do not know?
I always love that question. What do we know what we do not know? In essence, what are the open
questions now and in the future about these sorts of tools on how they could be used or what do we
still have open-ended that we are not able to answer at this time? And perhaps most importantly, who
has the single comprehensive view of the totality of activity undertaken?

And that's another thing that everyone has struggled with, is who can see the whole field here on this?
And third, what is it going to take to rebuild and have confidence in our networks?




© 2021 BGOV LLC All Rights Reserved                                                                    Page 6 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 8 of 56




And speaking with several of you in the days leading up to this, one of the hallmarks of this operation
was the great care that was taken by this adversary to use bespoken infrastructure and tradecraft for
each victim. Unlike other malware or ransomware cleanup operations, there is no template here that
can be used for remediation. So, what's it going to take to have confidence in both government and in
the private sector networks again?

Fourth, what do we need to do to raise the bar for the cybersecurity of this nation? Is cyber deterrence
and achievable goal, how do we need to enhance cyber security information logging and sharing
across the spectrum to protect against APTs in the future?
And finally though, this is a question for the government rather than the witnesses here today. I think
it's important for this committee to ask itself and to inform the Members of the Senate what does the
United States government need to do to respond to this operation?
Government officials initially stated this was an intelligence gathering operation. Just recently,
however, the White House stated, "When there is a compromise of this scope and scale both across
government and across the U.S. technology sector to lead to follow-on intrusions, it is more than a
single incident of espionage. It is fundamentally of concern for the ability for this to become disruptive."

While I share this concern that an operation of this scale with the disruptive attempt could have caused
mass chaos, those are not the facts that are in front of us. Everything we have seen thus far indicate
that, at some level, this was an intelligence operation and a rather successful one that was ultimately
disrupted.
While there are a myriad of ways for sovereign states to respond, I caution against the use of certain
terms at this time until the facts lead us to the use of terms such as attack and so forth. I always
advocate for standing up to our adversaries. I think that's important. I will continue to advocate for that,
but I want to know today what the actor's intent seems to be and to the extent of damage before we
categorize it, it may very well reach that level.

This committee and the rest of the Congress should consider what policies we need to pursue to better
defend our nation's critical networks. In order to get a fuller view of the problem, perhaps we should
consider mandating certain types of reporting, as the Chairman already mentioned, as it relates to
cyber-attacks.
We must improve the information sharing that -- of this, there is no doubt between the federal
government and private sector and I look forward to being an active and constructive participant in
these debates on these new issues, as I know every member on this committee is.




© 2021 BGOV LLC All Rights Reserved                                                                    Page 7 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 9 of 56




And with that, I again want to welcome you and thank you for the testimony and the insights that you
will share with us and the American people. It is important that the public understand the current, the
persistent information conflict that the United States finds itself in against nation-state adversaries like
Russia, but also like China and Iran and North Korea.

So, thank you, Mr. Chairman.
WARNER: Thank you, Senator Rubio. I think we're going to go ahead and we'll just trade off. I believe
the order of the speakers is going to be FireEye, SolarWinds, Microsoft and CrowdStrike.
So Kevin, if you want to start us off, that'd be great. Turn on your -- I think you got to get your mic on.
MANDIA: Thank you, Mr. Chairman, Ranking Member Rubio, and the rest of the Members of the
Senate Intelligence Committee. It is a privilege to be here with the opportunity to speak with you. And
as the first witness, I'm going to discuss what happened from a firsthand experience as a Stage 2
victim to this intrusion.

I have opinions on who did it, I have opinions on what to do about it. But in the next four minutes, I don't
have enough time to get through all that, so I look forward to your questions.
On background, I just want to give you a little background on FireEye. Responding to breaches is what
we do for a living. We have a whole bunch of Quin-C type people that do forensics 2000 hours a year,
and people hire us to figure out what happened and what to do about when they have a security
breach.

We responded to over 1000 breaches in 2020. It was a tough year for Chief Information Security
Officers. And as I sit here right now testifying to you, we're responding to over 150 computer security
breaches. In short, this is what we do for a living. And what we're going to tell you today, we tell you
with high confidence and high fidelity on the intent of the attackers and what they did.

So now, I want to present kind of the anatomy of this attack. We're referring to it as the 'SolarWinds
campaign' but it's a little bit broader than that. Whoever this threat actor is, and we all pretty much know
who it is, this has been a multi-decade campaign for them. They just so happened to, in 2020, create a
backdoor SolarWinds implant.

So, the first part of this ongoing saga, Stage 1 of this campaign was you had to compromise
SolarWinds. And the attackers did something there that was unique in that they didn't modify the
source code there, they modified the build process, which to me, means this is a more portable attack
than just at SolarWinds.




© 2021 BGOV LLC All Rights Reserved                                                                  Page 8 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 10 of 56




When you modify the build process, you're doing the last step of what happens before code becomes
production for your buyers and customers, which just shows this is a very sophisticated attacker. And
once they did that Stage 1 compromise with SolarWinds, we didn't find the implant till December of
2020. And it had been out there, if you look at the timeframe perspective, from March of 2020 and there
was an update in June of 2020 as well.

But the attacker did something interestingly with the timing. They did a dry run in October of 2019
where they put a nocuous code into the SolarWinds build just to make sure the results of their intrusion
was making it into the SolarWinds platform production environment.
Now, I'll explain how we found this implant, because there's no magic wand to say, "Where's the next
implant?" When we were compromised, we were set up to do that investigation. It's what we do. We
put almost 100 people on this investigation. Almost all of them had 10,000 hours, there's so to speak
10,000 hours of doing investigations and we unearthed every clue we could possibly find and we still
didn't know, so how did the attacker break in?

So, we had to do extra work. And at some point in time after exhausting every investigative lead, the
only thing left was the earliest evidence of compromise was a SolarWinds server and we had to tear it
apart. And what I mean by that is we had to decompile it.
Specifically, there was 18,000 files in the update, 3500 executable files. We had over a million lines of
assembly code. For those of you that haven't looked at assembly, you don't want to. It's something that
you have to have specialized expertise to review, understand, piece apart. And we found the
proverbial needle in the haystack, an implant.
But how did we get there? Thousands of hours of humans investigating everything else. And that's one
of the reasons I share that is, you wonder why people missed it, this was not the first place you'd look.
This was the last place you'd look for an intrusion.
Over 17,000 companies were compromised by that implant. So, Stage 1 was the compromise
SolarWinds, get an implant in and indiscriminately went to the 17,000 folks that downloaded it. That
means the attackers had a menu of 17,000 different companies.
Stage 2 of this attack was the companies that these attackers intended to do additional action on. And I
want to talk about what they did during Stage 2 victims. And I want to kind of say, Stage 1, the attacker
hasn't done anything more than crack open the window into a company, but they haven't gone into the
house to rob anything yet.
Stage 2, they go into the house to rob it. When we look at the Stage 2 threat actor -- or Stage 2 victims,
this is where Microsoft's top-down viewpoint from their cloud, where there was a lot of activity, comes
up with approximately 60 victim organizations and we read that the government's aware of about 100
organizations.

© 2021 BGOV LLC All Rights Reserved                                                              Page 9 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 11 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



For us, being a Stage 2, we had firsthand account of what they do. The attackers came in through the
SolarWinds implant and the very first thing they did is went for your keys, your tokens. Basically, they
stole your identity architecture so they could access your networks the same way your people did.
If it's -- and that's why this attack was hard to find because these attackers, from Day 1, they had a
backdoor, imagine almost a secret door into your house and the first thing that happens when they
come to that secret door is all of your keys are right there. They just grab them, and now, they can get
in to any locks you have in your house the same way your people do.
And I think during a pandemic where everybody's working from home, it's way harder to detect an
attack like this where the only indicator of compromise was just somebody logging in as one of your
employees and there's nothing else far-fetched about that.
Right after they got our valid credentials, our two-factor authentication mechanisms bypassed, they
went to our O365 environment. And whether it was O365 or something else, I've had enough
experience over my 25 years of responding to breaches to know this group targets specific people
almost like they have collection requirements.

So, there they targeted e-mails and documents. So, Stage 2, it was get credentials so you could log in,
get the keys to the safety deposit boxes. Stage -- the next step, Step 2 of that was access e-mail,
access documents with said keys. And then, the third thing was dependent on who you were and what
you did and what industry you were as a victim but it's primarily what I put in the other category, steal
source code, steal software, in the case of FireEye, take some of our Red Teaming tools that we use to
assess people's security programs.

Bottom line, exceptionally hard to detect. And when I got my first briefing on this and reviewed the facts
on Day 1, everything about this aligned to a threat actor who, it is my opinion, was more concerned
about operational security than mission accomplished. And at the minute you could detect these folks
and stop them breaking through the door, they sort of evaporated like ghosts until their next operation.
So with that, on behalf of FireEye, I'd like to thank all of you for the opportunity to set the stage for the
other witnesses. I'm very excited to work with all of you and to my fellow witnesses and others in the
private sector as well as the public sector, to advance our nation in defending ourselves in cyber
space.
Now, I look forward to taking your questions. Thank you.
WARNER: Thank you, Kevin. Sudhakar?
RAMAKRISHNA: Chairman Warner, Vice-Chairman Rubio...
WARNER: I think you need to get your mic on or bring your mic a little closer.



© 2021 BGOV LLC All Rights Reserved                                                                  Page 10 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 12 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



RAMAKRISHNA: Chairman Warner, Vice-Chairman Rubio, and Members of the committee. On behalf
of SolarWinds' employees, partners and customers in the U.S. and around the world, I would first like
to say thank you for inviting us to this hearing.
By way of background, I'm Sudhakar Ramakrishna, and I joined SolarWinds on January 4th of this
year. Prior to SolarWinds, I was with a company called Pulse Secure for over five years and previously
held executive roles at other technology companies.
In my roles, I have been involved with cyber incidents and have seen firsthand the challenges they
present as well as the opportunities they create for learnings and improvements. While our products
and customers were the subject of this unfortunate and reckless operation, we take our obligation very
seriously to work tirelessly to understand it better, to help our customers, and to be transparent with our
learnings with our industry colleagues and the government.

SolarWinds started in 1999 in Oklahoma as a provider of network tools. And to this date, we have
remained true to our mission of helping IT professionals solve their problems and manage their
networks now through more than 90 products. Today, we remain a U.S. headquartered company with
over 3,000 employees working extremely hard to deliver customer success.

When we learned of these attacks, our very first priority and that remains true today, was the safety and
protection of our customers. Our teams worked incredibly hard and tirelessly to provide remediations
within about 72 hours of knowing about these attacks. We also acted very quickly to disclose these
events to the authorities while providing remediations and starting our investigations of what did we
learn about this, who may have done it, and what exactly happened in the process of insertion into our
Orion platform.

We believe the Orion platform was specifically targeted in this nation-state operation to create a
backdoor into the IT environments of select customers as my colleague Kevin noted as well. The threat
actor did this by adding malicious code which we call 'Sunburst' diversions released between March
and June of 2020. In other words, a three-month window was when the code with the malicious
Sunburst code was deployed.

I will note that this code has been removed and is no longer an ongoing threat to the Orion platform.
Additionally, after extensive investigations, we have not found Sunburst in our more than 70 non-Orion
products.
Perhaps the most significant finding to date in our investigation is what the threat actor used to inject
Sunburst into other Orion platforms. This injector tool which we call 'Sunspot' was stealthily inserted
into the automated build processes of Orion and was designed to work behind the scenes.




© 2021 BGOV LLC All Rights Reserved                                                                Page 11 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 13 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



Sunspot, which we discovered, poses a grave risk of automated supply chain attacks through many
software development companies since the software processes that SolarWinds uses is common
across the industry. As part of our commitment to transparency, collaboration and timely
communications, we immediately informed our government partners and published our findings with
the intention that other software companies in the industry could potentially use the tool to detect
possible current and future supply chain attacks within their software build processes.

We understand the gravity of the situation and are applying our learnings of Sunspot and Sunburst and
sharing this work more broadly. Internally, we call these initiators 'Secure by Design'. And it's premised
on Zero Trust principles and developing a best-in-class secure software development model to ensure
our customers can have the utmost confidence in our solutions.

We have published these details regarding our sets in various blog posts. But in summary, they are
focused on three primary areas. The first is further securing our internal infrastructure. The second is
ensuring and expanding the security of our build environments. And third, ensuring the security and
integrity of the products we deliver.
Given our unique experience, we are committed to not only leading the way with the respect to secure
software development, but to share our learnings with the industry. While numerous experts have
commented on the difficulties that these nation-state operations present to any company, we are
embracing our responsibility to being an active participant in helping prevent these types of attacks.
Everyone at SolarWinds is committed to doing so, and we value the trust and confidence our
customers place in us. Thank you again for your leadership in this very important matter. We
appreciate the opportunity to share our experiences and our learnings. And I look forward to your
questions. Thank you.
RUBIO: Thank you. And for the members who haven't yet voted, I guess everybody's voted because
everybody's almost gone here. So, Mr. Smith, thank you for being here. We appreciate it.
SMITH: Well, thank you, Vice-Chairman Rubio and a huge thank you to you and Chairman Warner for
bringing us altogether to discuss what's obviously such an important issue to the country, and I think,
indeed to the world.
And I also just want to say thank you to Kevin and Sudhakar. It took the leadership, and I'll say, even
the courage of companies like FireEye and SolarWinds to step forward and share information. And it is
only through this kind of sharing of information that we will get stronger to address this.
I think Kevin and Sudhakar have done an excellent job of describing what happened, so I don't want to
retrace the steps that they so ably took. Let me talk about two other things.
First, what does this mean? And second, what should we do?


© 2021 BGOV LLC All Rights Reserved                                                                Page 12 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 14 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



Well, roughly 90 days or so since we first heard about this from Kevin's firm, from FireEye, I think we
can step back and start to think about what it means.
First, we're dealing with a very sophisticated adversary. And Vice Chairman Rubio, I think your words
of wisdom, of caution about avoiding certain labels are well put. But I do think we can say this, at this
stage, we've seen substantial evidence that points to the Russian foreign intelligence agency and we
have found no evidence that leads us anywhere else.

So, we'll wait for the rest of the formal steps to be taken by the government and others. But there's not a
lot of suspense at this moment in terms of what we are talking about. It's very, very clear that this
agency is very, very sophisticated. And as Kevin noted, that has been true for a long time. That is not
new. But I think two other things are new. The first is the scale of this attack or hack or penetration or
whatever we should call it.

At Microsoft, as we worked with customers that had been impacted by this, we stepped back and just
analyzed all of the engineering steps that we had seen. And we asked ourselves, how many engineers
did we believe had worked on this collective effort? And the answer we came to was, at least a
thousand.

I should say, at least a thousand very skilled, capable engineers. So, we haven't seen this kind of
sophistication matched with this kind of scale. But there is one other factor that I do believe puts this in
a different category from what we have seen.
And, I think, even with the thoughtful consideration, it is appropriate to conclude even now this was an
act of recklessness in my opinion. Why? Well, in part, I think, Chairman Warner put it very well.
The world relies on the patching and updating of software. We rely on it for everything. We relied on it,
not only for the safety and health of our computers. We rely on it for our physical infrastructure, for
hospitals and roads and airports because they all run on software.
To disrupt, to damage, to tamper with that kind of software updating process is in my opinion to tamper
with what is in effect the digital equivalent of our public health service. It puts the entire world at greater
risk.
And it was done, I think one must acknowledge in a very indiscriminate way. To seek to plant malware
and distributed to 18,000 organizations around the world is in truth an act without clear analogy or
precedent.
We've seen this done in Ukraine, but we haven't seen it done quite like this. It's a little bit like a burglar
who wants to break into a single apartment but manages to turn off the alarm system for every home
and every building in the entire city. Everybody's safety is put at risk and that is what we're grappling
with here.


© 2021 BGOV LLC All Rights Reserved                                                                 Page 13 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 15 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



So what do we do? I think, we have to start by acknowledging and recognizing we need to do a lot. We
all need to do a lot. We need to do a lot ourselves and we need to do a lot together.
Certainly, as Sudhakar was mentioning, we need to focus on the integrity, the protection of software
build systems. The international data corporation estimates that there will be half a billion, 500 million
software apps created in the next three or four years. That's half a billion build systems.
And it's not just software companies. It's banks. It's hospitals. It's governments. It's everyone that
creates software. There are new steps that we will need to take to better secure and protect against the
kind of attack that we saw here.
Second, I think we have a lot of work still to do, certainly across the United States when it comes to the
modernization of our IT infrastructure. And to the application of IT best practices.
At Microsoft, we can only see this attack among our customers when it got to their use of their cloud
services and all of the attacks that took place, took place on premise. Meaning a server that was in a
serving room or a closet somewhere and it points to the fact that until we modernize and move more
people to the cloud, we're going to be operating with less visibility than we should.

Third, we do need to enhance the sharing of threat intelligence. Now, that's the term in the
cybersecurity community for information about attacks that people are seeing. And our basic challenge
today is that that information too often exists in silos.
It exists in silos in the government. Exists in different companies. It doesn't come together. Fourth, I
think because of that need, it is time. Not only to talk about, but to find a way to take action to impose in
an appropriate manner some kind of notification obligation on entities in the private sector.
And so, of course, it's not a typical step when somebody comes and says, place a new law on me. Put
it on ourselves. Put it on our customers. But I think it's the only way we're going to protect the country.
And I think it's the only way we're going to protect the world.
And finally, I do believe it is time, it's maybe even overdue time, for us to look at the rules of the road.
The norms and laws that if not every government is prepared to follow, at least the United States and
our like-minded allies are prepared to step up and defend.
And among other things to say that this kind of tampering, indiscriminately and disproportionately with
a software supply chain needs to be off limits. And there needs to be attribution. And there needs to be
accountability as officials in the White House are now considering.
Finally, I'll close by addressing one question that Vice Chairman Rubio, I think, you posed, who knows
the entirety of what happened here? One entity knows. It was the attacker. The attacker knows
everything they did. And right now the attacker is the only one that knows everything that they did. We
have pieces. We have pieces at Microsoft, SolarWinds, FireEye, CrowdStrike, others, we all have
slices, people in the U.S. government.
© 2021 BGOV LLC All Rights Reserved                                                                Page 14 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 16 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



But we need to bring those slices together and until we do, we'll be living and working and defending
on an uneven playing field. That is not a recipe for success. But, let's also acknowledge one other
thing. We know more than we did 100 days ago.
We are better informed. We are smarter and we can turn that knowledge into a resolve and action.
That's what we need to do. That's what I hope the Congress can do. That's what, I think, the country
and our allies need to do, if we use what we have learned, we can better protect our future. Thank you.
RUBIO: Thank you.
And finally, Mr. Kurtz, I believe he's on virtual?
KURTZ: Yes.
RUBIO: All right, excellent.
KURTZ: Thank you.
All right. Good afternoon, Chairman Warner, Ranking Member Rubio and members of the committee.
Thank you for the opportunity to testify today. During my three-decade career in cybersecurity, I have
seen firsthand the evolution of adversary techniques and have been at the forefront of developing the
solutions to thwart them.

By the time I co-authored the original addition of Hacking Exposed in 1999, which later became the
number one selling book in security, it was clear that organizations consistently failed to adequately
defend themselves.
When I co-founded CrowdStrike in 2011, it was based on a conviction that the then-dominant
approaches to security were no match for adaptive and well-resourced adversaries. We set out to
elevate the industry's focus from stopping malware to preventing breaches regardless of their source.
My testimony today is based on my prior and current experiences, protecting thousands of
organizations across the globe. I will begin by discussing our high level findings in the supply chain
compromise and what lessons we might take away from it.
In mid-December, SolarWinds engaged our professional services team to perform incident response.
Although, we had not worked with SolarWinds prior to this engagement nor had they used our software
in the past, our teams collaborated effectively to investigate the breach, enhance their security posture
and share actionable intelligence with the entire security community.

With their encouragement, we continue to coordinate and share findings with customers, industry
partners, and federal agencies as appropriate.




© 2021 BGOV LLC All Rights Reserved                                                                Page 15 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 17 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



Today, I would like to highlight a few significant capabilities this particular threat actor exhibited.
Notably, the threat actor took advantage of systemic weaknesses in the Windows authentication
architecture, allowing it to move laterally within the network as well as between the network and the
cloud by creating false credentials, impersonating legitimate users and bypassing multifactor
authentication.

The threat actor modified code within the development pipeline immediately prior to the software build,
the final stage before source code become software. The threat actor leveraged unique IP addresses
for command and control infrastructure for each of its victims, complicating investigations into the
scope of the campaign but used common encryption methods and scrubbing techniques to avoid
leaving behind unique indicators.

The threat actor was selective in activating the backdoors it implanted, purposefully selecting its
victims from the wider universe of those who were vulnerable. With respect to attribution, CrowdStrike
refers to this activity cluster behind these events, using the name StellarParticle.
We are aware that the U.S. government has stated this threat actor is likely of Russian origin. While we
currently are unable to corroborate that finding, we have no information to suggest it is incorrect.
Regardless of attribution, there are a number of takeaways from these events. This campaign, in
particular, emphasized the need to improve two important security disciplines, those involving supply
chains and those involving security development.
StellarParticle is just the latest demonstration of supply chain attacks as a threat vector. This follows a
number of previous high impact campaigns where the origins of attack are at the vendor level. With
respect to software development, in addition to ensuring secure coding practices and adequate code
review, organizations must protect their development platforms and code repositories at least as well
as their enterprise environment.

Next, I would like to extend our considerations beyond this particular campaign and address six
essential cybersecurity concepts and emerging technologies. The first is threat hunting. We know that
the adversaries periodically breach even very well-defended enterprises. Properly trained and
resourced defenders 00can find these bad guys and thwart their goals.

The second concept is speed. Every second counts to stop threat actors from achieving their
objectives. Third is the power of machine learning prevention. The core of state-of-the-art cybersecurity
solution is the ability to defeat novel threats, machine learning and artificial intelligence are essential.
Fourth is the need to enhance identity protection and authentication. As organizations further embrace
cloud services and work from anywhere models, enterprise boundaries have continued to erode.




© 2021 BGOV LLC All Rights Reserved                                                                       Page 16 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 18 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



This trend increases the risk of relying upon traditional authentication methods and further weakens
legacy security technologies. One of the most sophisticated aspects of the StellarParticle campaign
was how skillful the threat actor took advantage of architectural limitations in Microsoft's Active
Directory Federation Service.

The Golden SAML attack allowed them to jump from customer on premise environments and into
cloud and cloud applications, effectively bypassing multifactor authentication. The specific attack
vector was documented in 2017 and operates a cloud scale version of similar identity-based attacks I
originally wrote about in 1999.
Moving to the fifth concept, let's touch upon principals of zero trust. Instead of authenticating to a
network or device once and having ready access to everything that's connected, users must re-
authenticate or otherwise establish permission for each new device or resource they wish to access.
This reduces or prevents lateral movement and privilege escalation.

Finally, I will touch upon something known as XDR, which stands for Extended Detection and
Response. Security teams demand contextual awareness and visibility from across their entire
environment, including within cloud and ephemeral workloads.
As this Committee will appreciate XDR generates intelligence from what otherwise maybe no more
than information overload. Each of these concepts apply equally to all organizations and regardless of
size is a must.
The last point is critical. Often adversaries specifically target smaller organizations as a means to a
greater end. This is part of the supply chain problem. We are proud that a number of security
companies, including CrowdStrike are committed to offering comprehensive, easy to use solutions and
manage security services to organizations of all size with varied budgets.
We also appreciate the need for improvements to government cybersecurity. Some of the most
talented people in the field have worked or currently work in government organizations. Unfortunately,
in many instances, our government colleagues are hobbled by legacy technologies, programs,
complex procurement processes or complex obligations that detract from their core security work.
I realize that I've described a set of enormous challenges today, but I would like to close on a positive
note. With CrowdStrike's visibility and to trillions of security events across thousands of customers
globally, I'm encouraged by the silent victories the security community experiences every second of
every day. Defenders face an endless evolving threat, but I remain optimistic that working together, we
can prevail.

I hope my testimony today has offered some guidance on how we can accomplish that shared goal.
CrowdStrike has its sleeves rolled up and is ready to continue to work with this committee and the
greater security community to achieve success.

© 2021 BGOV LLC All Rights Reserved                                                                   Page 17 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 19 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



I would like to thank the committee for inviting me to testify today and for its leadership and I look
forward to answering your questions, thank you.
RUBIO: Thank you, let me just begin, Mr. Kurtz by saying you've shown tremendous operational
security behavior, though that backdrop you have in that video, you could be anywhere in the world.
There's no way we can tell where you are just looking at that backdrop.
KURTZ: Absolutely.
RUBIO: All right. I'm going to get that backdrop. That is an awesome one. So let me ask you and Mr.
Mandia the same question. So let me just say, everyone is familiar, I think the general public is familiar
with cyber-attacks and hacks and the general guidance everyone is given is don't put some simple
password like 1, 2, 3, 4.

They're easy to guess because we have seen they can guess it. There are all kinds of things out there
also be able to crack them. Then, there's the infamous or the well-known phishing e-mail.
You get an e-mail. You click on it. They're in your system. These are all hardware type, sort of brute
force intrusions. For folks at home, who may watch this later, trying to understand what the big deal
about all this. This involves -- the other thing we're told that we need to do all the time, which is
constantly upgrade the software.

Every time you get a software update, put it in, because it's got new security features. So, these guys
get into that software update and you're basically, and it's almost like bringing them into your system
under the guise of protecting you.
And that's what we are dealing with here today. And this has been a known vulnerability that
something people knew was a theoretical possibility. It's my understanding this is the first time we've
ever seen it at this scale and scope. And you'll correct me of your answer -- in your answer if I'm wrong.
The question I would have all of you, but really for Mr. Mandia and Kurtz is this is a sophisticated
technique. This is not something that someone could do out of the basement of their home or is this
something that could have eventually -- we could see it become widespread? What level of
sophistication do you need to embed yourself in a software upgrade that ultimately winds up in
someone's system?

MANDIA: George, if you don't mind, I'll jump on that first. And this was a planned attack. This is not
something done in somebody's basement. There is somebody that thought about this. My gut is this
attack started somewhere where somebody said if we wanted to compromise these entities, where is
the supply chain?




© 2021 BGOV LLC All Rights Reserved                                                                    Page 18 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 20 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



They probably had a list of 5 to 10 companies. SolarWinds was one of them. And they figured out who
can we get into? How do we do the implant? When they got into SolarWinds, they didn't just rush right
to the implant. They wanted to make sure they could inject code first in the build process. That was in
October of '19. Then four to five months later, they have an implant. In that four to five months, they
designed an implant that masqueraded to look like SolarWinds traffic.

It was hard to pick up in the network. It had things in it in the malware -- malware, a lot of time you hear
the word and you shut down. What are you going to say next? Well, this is what this malware did.
It slept for the first 11 days after it was installed. So, that if somebody did detect its beacon going out,
they wouldn't be able to associate a beacon from the SolarWinds machine to the update they did
randomly 11 days sooner.
Another thing it did is it looked for nearly 50 different products and shut them down when it ran. So,
people are like, why didn't anybody detect the implant? It's because when it executed, it looked to see
if CrowdStrike's agent was on the endpoint and FireEye's agent was on the endpoint, if Windows
Defender was on the endpoint and it shut it off.

And it was -- and you don't make a backdoor as a bad guy, as a regular user. You make one as the
root user or a system level backdoor. Senator Rubio, there's no doubt in my mind, this was planned. It
was an operation. There are a lot of people involved. And the question really is, where's the next one?
And when are we going to find it?

RUBIO: Mr. Kurtz, I'm guessing you probably agree with that assessment. So this is and all with little
doubt a nation state actor. It would take that level of sophistication, is that right? Do both of you agree
with that?
MANDIA (?): I do.
KURTZ (?): Yes.
RUBIO: Who? Who is that nation state actor? Or have you seen indications in it that tell you, this is
who we believe it is?
MANDIA: George, you want to go first on that one?
KURTZ: Well, when we look at the adversaries across various nation state actors, obviously, there's a
level of sophistication and trade craft. And as I pointed out in my testimony, the trade craft and
operational security was superb.
One of the things that we typically look for are things like markings within tool chains. And what we
saw in particular with the backdoor and the build process was something we call code washing.




© 2021 BGOV LLC All Rights Reserved                                                                  Page 19 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 21 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



That was actually removing these tool chains to -- these fingerprints that Kevin indicated that our
company and his company keep on file, right? So, we know who the bad guys are and how they
operate.
In this particular case, these tool chains and the infrastructure is very unique. What that means is they
took particular care to actually conceal their identity and at the highest level, we've attributed as I said
in my written and verbal testimony to a particular cluster of activity.
I know the government has talked about Russia as being one of the threat actors. From our
perspective, we have nothing further to add to either confirm or deny that. But what I can tell you, it is
absolutely a sophisticated nation state actor.
And as Kevin said, this took a lot of work. A lot of planning went in to this. And when you think of how
difficult software is to build. Each one of my esteemed panelists are in the software business.
We know how hard it is to build software, to get software working and the idea to actually inject
something and have it all work without errors and without anyone actually seeing it is, again, superb
trade craft and something you have to look at and to say it's very novel on its approach.
So, I'll turn it back to Kevin and Brad. They probably have some further thoughts on the attribution
piece, but as I mentioned, a sophisticated actor that we continue to track.
MANDIA: And one thing unique to this case is when you do the evidence on a thousand cases a year
and something doesn't fall in to a grouping, that's odd, that's peculiar. And then when you go back 17
years of cases and digital fingerprints and it still doesn't fall into it, you start doing the process of
elimination.

You talk -- when we found the IP addresses used to attack FireEye, we did go to partners like
Microsoft. We went to the U.S. Government, what I call ring zero. You go to the Intel agencies.
Nobody had seen them in use before. I'll just sum up my comments this way. We went through all the
forensics. It is not very consistent with cyber espionage from China, North Korea or Iran. And it is most
consistent with cyber espionage and behaviors we've seen out of Russia.
WARNER: I appreciate those answers. I do think we've had the previous administration acknowledge
likely Russian. We've had testimony of the people in front of us. We've had the current administration
acknowledge this source as well.




© 2021 BGOV LLC All Rights Reserved                                                                    Page 20 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 22 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



I think the sooner we make even more fulsome attribution, the better, because we need to call out our
adversary. We know who did it and plan an appropriate response. While this incident and I agree with
Senator Rubio, we don't even have the language down entirely, sometimes we know what espionage
is. We know what denial and service attack would be at the other end of the spectrum where this fits
because I think one ongoing question, but I think we've often times talked about this as a SolarWinds
hack, but there are other vectors, in my understanding the Wall Street Journal has reported that as
many as 30 percent of the victims were not accessed to SolarWinds but by other means.

And maybe this is best for FireEye and CrowdStrike and, obviously, Microsoft would have a view as
well. Why aren't we getting more details about the other vectors that the adversary has entered, the
other platforms that may have been utilized?
Again, I think this is reflective of the point that since we are totally waiting on willing participants, we
could still be uninformed, because other major enterprises could be victims as well, but had not
chosen to come forward.
So, how can we get a better handle on the non-SolarWinds component to this attack?
MANDIA: Yes. I can tell you, this is -- we're doing Stage 2 investigations right now for our customers.
And the number one other way we're seeing these attackers break in is what's called password
spraying.
They're just popping past phrases, they got from some breach over here and they're recognized. If you
think about all of us probably have Amazon accounts, we have Microsoft accounts, we have Google,
whatever we're using, we have an email account and a pass phrase that we may use to access a
whole bunch of applications. Some of those third party breaches make our user ID and pass phrase
aware to the threat actor and then they try it on your corporate networks.

When I say password spraying, I almost feel like, "Sir, they know some of these pass phrases by the
time they show up and knock on your door." So we have 3,300 employees at FireEye, I have to believe
that some of them use their fireeye.com email to access dozens, if not more, the apps on the internet. If
any of those vendors get compromised and their pass phrase is compromised and use the same pass
phrase in amazon.com as fireeye.com, we may have a problem. So that's another attack that they use.

And here's a reality, this group has zero day capability most likely. How they get initial foothold to a
network will continue to change. But the way you know it's them is when they come back in, they target
the same things, the same people, the same emails, similar documents, like you have collection
requirements.

WARNER: But my question, I want to make sure and Brad and George, if you want to add to this,
again, we talked about this as a SolarWinds hack but there are other vectors that they entered.


© 2021 BGOV LLC All Rights Reserved                                                                  Page 21 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 23 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



And for the fact that you came forward for SolarWinds, Microsoft came forward, there may be other very
large enterprises that have not been as forward-leaning that may mean this vulnerability still exists.
SMITH: Yes. I would say Mr. Chairman a couple of things. First, absolutely there are more attack
vectors and we may never know exactly what the right number is.
I think the first question you're in effect asking is, "Well, why?" And I would analogize to this, this is like
finding someone in the building and now you have to figure out how they got in. And in our case at
Microsoft, we identified 60 customers where we figured out that they had obtained once they got in,
typically the password to somebody, an IT administrator who can get them into, say, something like
Office 365. But in each instance, they got in on premise. So it wasn't in our server or our service. And
so we need to work with somebody else to get to the bottom of it.

WARNER: But doesn't that mean though that this is not demonstrating a unique vulnerability that's in
Microsoft Enterprise software or Microsoft Cloud but there may be other brand name players that may
have been penetrated that have not been as forthcoming our leaving policymakers and potentially
customers in the dark, is that true or not true?

SMITH: It is absolutely. So I think it means two things, one is, yes, there's a variety of services and
there are a lot of ways in. I also would just pick up one of the things Kevin said, because he used a
phrase that is familiar to all of us in the cybersecurity community but probably not to, say, somebody
who is watching this hearing from home.

This notion of a password spray. I think in recent years we've all sort of learned that people may try to
figure out our own individual password, a password spray is when you use a single password and you
apply it to a lot of accounts. For example, if I were to go back to where I grew up near Green Bay,
Wisconsin and have a thousand email addresses from people in Green Bay and I just applied the
password Go Pack Go, I'll bet dollars to donuts there's a Green Bay Packers fan who's using that
password. In fact, I'll bet there's more than one.

And if find 10 of those thousand, then I'm in and I can go from there. So it just points to a variety of
tactics from the most sophisticated. Really, when you're talking about disrupting a supply chain to the
very broad that point to just a lot of factors, we all need to keep learning about to secure our own email
and other accounts.
WARNER: Well, I'm going to move to Senator Cornyn but it does beg the question that Senator Rubio
and I both asked about when a large enterprise like Amazon is invited, they ought to be participating.
There are other brand name known IT and software and cloud services that may have been vulnerable
to this kind of incident as well and their public and active participation, we're going to make sure that
takes place. Senator Cornyn.


© 2021 BGOV LLC All Rights Reserved                                                                  Page 22 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 24 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



CORNYN: Thank you Mr. Chairman and thanks to each of you for testifying here today. I share the
concern that has been expressed that Amazon Web Services decline to participate. I think that's a big
mistake.
It denies us a more complete picture that we might otherwise have and I hope they will reconsider and
cooperate with the committee going forward. Mr. Ramakrishna, thank you for talking with me yesterday
and since you're headquartered in Austin, Texas, I took particular note of the fact and appreciate that
conversation. I think one of the things we discussed is something that Chairman Warner brought up
and that is even though SolarWinds is the focus of what we're discussing here today, this is not unique
to SolarWinds, correct?

RAMAKRISHNA: Senator Cornyn, thank you for that question. You're absolutely right. I'll elaborate on
the question that Senator Warner asked and tie the two comments together here.
Supply chain attacks are happening as we speak today independent of SolarWinds. There was a
report just two days ago about a fence company being hacked and it was dubbed as a supply chain
attack. As we discovered what we call Sunspot, the code, the injector tool and as we evaluated it, it is
blindingly obvious that that can be applied to any software development process, which is the reason
why we believe that dubbing it simply as a SolarWinds hack is doing injustice to the broader software
community and giving as a false sense of security possibly.

Which is the reason why that even though we are taking corrective steps and learning from this
experience, we consider it our obligation to be a very active participant in this endeavor to make us all
more safe and secure by promptly outlining our findings and communicating them with both our
government authorities as well as the industry.

CORNYN: Our time is limited today and I hope at some point we can talk about the attribution and
putting the Russian intelligence services or whoever is responsible here at risk because right now it
seems to me that we are doing a very bad job generally speaking of punishing the people who are
perpetrating these attacks.

But let me just ask you, at different times I know there's been legislation offered. Senator Collins and I
discussed some that she had introduced previously with Joe Lieberman, our friend, former Senator. It
seems to me that there should be an obligation of some sort on the part of a victim of a cyber attack like
this to share what they know, what they've learned with the appropriate authorities. And I can only
imagine the chills that run up and down some people's backs when I say that.




© 2021 BGOV LLC All Rights Reserved                                                                  Page 23 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 25 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



Think about liability concerns, other reputational risks and the like. But if we're going to get our arms
around this at all, it seems to me we need to know a lot more than we know under the current practices
in terms of the obligation of the victims to step forward. Before I ask you about that and what that would
look like, perhaps with some sort of liability protection associated with it, I would tell you that I'm a
member of the Judiciary Committee as Senator Feinstein is and we actually have designated seats on
the Intelligence Committee from certain authorizing committees like the Judiciary Committee.

And Mr. Smith, from your experience testifying there, usually when we're talking about data breaches,
people want to talk about the company that allowed the data breach, how can we sue them? And
which is an entirely different perspective that I think we need to have a more complete approach to this
and one that does not treat the victim as the offender, but one that works more cooperatively.

So what about some sort of mandatory disclosure obligation that maybe would be coupled with some
sort of liability protection? I know in the intelligence field in the past, phone companies that have
cooperated with certain collection have gotten liability protection as part of that. Mr. Smith, do you have
a view on that?
SMITH: Yes, I do. I think the time has come to go in that direction. I think Senator Collins was either
ahead of her time or the rest of us were behind our time. But either way, I think we can find a way to
move forward this year.
I would perhaps use the word notification rather than disclosure. We should notify someone. We
should notify, I think apart of the U.S. government that would be responsible for aggregating threat
intelligence and making sure that it is put to good use to protect the country and for that matter, people
outside the country. I think we need to decide upon whom that duty should fall, it should certainly fall
on those of us in the tech sector who are in the business of providing enterprise and other services.

I think it's not a bad idea to consider some kind of liability protection, it will make people more
comfortable with doing this. This is about moving information fast to the right place so it can be put to
good use.
CORNYN: Mr. Chairman, can I ask the other witnesses if they have a different view or additional views
on that topic?
MANDIA: No, I agree with it and coming down to another level of specificity, to me, notification needs
to be confidential or you don't give organizations the capability to prepare for those liabilities.




© 2021 BGOV LLC All Rights Reserved                                                                   Page 24 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 26 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



And so we like the idea of you can notify with threat intelligence that's actionable. You get speed from
that if it's confidential. Because you can have threat data today and you're arms around the incident
three months from now and it's just too big of a gap to have a disclosure law and we're getting the intel
three months to five months too late. So I like the idea of confidential threat intelligence sharing to
whatever agency has the means to push that out to places, then disclosures that with legal
requirement to inform those who are impacted and you don't know that day one.

And in FireEye's case, we were sharing intel really fast and we did not know what we had lost in our
breach yet. But we knew there were something different about it. So I think just an extra detail, get the
intel out there quickly if it's confidential.
CORNYN: Mr. Chairman, my time is expired. So I'll yield back and maybe...
WARNER: Well, I think this is a subject we're going to come back around to. And there are models out
there. I don't think our traditional reporting mechanisms necessarily work with the National
Transportation Safety Border. Senator Wyden is up next.
WYDEN: Thank you, Mr. Chairman. The impression that the American people might get from this
hearing is that the hackers are such formidable adversaries that there was nothing that the American
government or our biggest tech companies could have done to protect themselves.
My view is that message leads to privacy violating laws and billions of more taxpayer funds for
cybersecurity. Now, it might be embarrassing, but the first order of business has to be identifying where
well known cybersecurity measures could have mitigated the damage caused by the reach. For
example, there are concrete ways for the government to improve its ability to identify hackers without
resorting to warrantless monitoring of the domestic internet.

So my first question is about properly configured firewalls. Now the initial malware in SolarWinds
Orion software was basically harmless. It was only after that malware called Home that the hackers
took control, and this is consistent with what the Internal Revenue Service told me which is while the
IRS installed Orion, their server was not connected to the internet and so the malware couldn't
communication with the hackers. So this raises the question of why other agencies didn't take steps to
stop the malware from calling home.

So my question will be for Mr. Ramakrishna and I indicated to your folks I was going to ask this, you
stated that the backdoor only works if Orion had access to the internet which was not required for Orion
to operate. In your view, shouldn't government agencies using Orion have installed it on servers that
were either completely disconnected from the internet or were behind firewalls that blocked access to
the outside world?




© 2021 BGOV LLC All Rights Reserved                                                                Page 25 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 27 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



RAMAKRISHNA: Thanks for the question Senator Wyden. It is true that the Orion platform software
does not need connectivity to the internet for it to perform its regular duties which could be network
monitoring, system monitoring, application monitoring on premises of our customers.
WYDEN: Yes. It just seems to me what I'm asking about its network security 101 and any responsible
organization wouldn't allow software with this level of access to internal systems to connect to the
outside world and you basically said almost the same thing.
My question then for all of you is, the idea that organizations should use firewalls to control what parts
of their networks are connected to the outside world is not exactly brand new. NSA recommends that
organizations only allow traffic that is required for operational tasks, all other traffic ought to be denied.
And NIST, the standards and technology group, recommends that firewall policy should be based on
blocking all inbound and outbound traffic with exceptions made for desired traffic.

So I would like to go down the row and ask each one of you for a yes or no answer whether you agree
with the firewall advice that would really offer a measure of protection from the NSA and NIST. Just yes
or no and I don't have my glasses on, maybe I can't see all the name tags, but let's just go down the
row.

MANDIA: And I'm going to give you the, it depends. The bottom line is this, we do over 600 red teams
a year, firewalls never stopped one of them A firewall is like having a gate guard outside of New York
City apartment building and they can recognize if you live there or not and some attackers are perfectly
in disguise as someone who lives in the building and walks right by the gate guard, it's in theory, it's a
sound thing but it's academic. In practice, it is operationally cumbersome...

WYDEN: I don't want to use up all my time. We'll say that your response to NSA and the National
Institute of Standards is, it depends. Let's just go down the row.
RAMAKRISHNA: So my answer Senator is yes, to standards which is on NIST 800-53 and others
define specific guidelines and rules.
WYDEN: Very good.
SMITH: I'm squarely in the it depends camp.
WYDEN: Okay.
SMITH: For the same reasons as Kevin.
WYDEN: Okay. I think we have one other person, don't we?
KURTZ: Yes. And I would say firewalls help but are insufficient. And as Kevin said and I would agree
with him, there's a breach that we've investigated that the company didn't have a firewall or even
legacy antivirus.


© 2021 BGOV LLC All Rights Reserved                                                                 Page 26 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 28 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



So when you look at the capabilities of a firewall, they're needed, but certainly they're not the be all
and end all and generally they're a speed bump on the information superhighway for the bad guys.
WYDEN: I'm going to close and my colleagues are all waiting, the bottom line for me is that multiple
agencies were still breached under your watch by hackers exploiting techniques that experts had
warned about for years.
So in the days ahead, it's going to be critical that you give this committee assurances that spending
billions of dollars more after there weren't steps to prevent disastrous attacks that experts have been
warning about was a good investment. So that discussion is something we'll have to continue. Thank
you, Mr. Chairman.
WARNER: Senator Cotton on the web.
COTTON: Yes, I am here. So Thank you Mr. Chairman. Gentlemen, thank you for your appearance
today. I want to start Mr. Smith with you. Microsoft has said some of its source code was stolen, does
that present future security risks? And if so, what are you doing to mitigate it at Microsoft?
SMITH: Well the short story is, our security system does not depend on the secrecy of our source code.
I mean we live in a world where probably there's more source code by tech companies published in
open source form than there is that's not published.
And at Microsoft, our source code is accessible to every Microsoft employee, it's not considered to be a
particular secret. And our entire threat and security model is based on the premise that there will be
times when people will have access to source code. Do we like the fact of this after thought?
Absolutely not, but we do not believe that it undermines or threatens our ability to keep our customers
or ourselves secure. We will by the way, as we always do, to answer the rest of your question senator,
we'll ask ourselves what do we change? It's not apparent to me that I need to have access to our
source code, it's not apparent to me that our Senate lobbyists need to have access to our source code.
So, we may have fewer people that have access to source code in the future but it's really not at all the
heart or center of what we're focused on here.

COTTON: Okay. Mr. Ramakrishna, approximately 30 percent of the victims of the attack were not using
SolarWinds software. What do you think that tells us about the nature of the attack and what victims
were targeted and how they were targeted?
RAMAKRISHNA: Senator Cotton, thanks for the question. This is referring to the Wall Street Journal
report, I believe. Thirty percent is an approximation. As best as we know, there are many different types
of attacks and different types of threat vectors.




© 2021 BGOV LLC All Rights Reserved                                                                Page 27 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 29 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



We are not a security company per se, so we wouldn't have detailed information about those types of
threat vectors, but what I can share is the discoveries that we have made with Sunspot can apply to
any supply chain out there and it's quite possible that there are active supply chain attacks ongoing
right now, some of which we may know about, some of which are yet to be discovered.

COTTON: Mr. Mandia or Mr. Kurtz, would you like to respond as well?
MANDIA: George, go ahead.
KURTZ: Well, again, when you look at the supply chain attacks here, it's very difficult obviously to
identify these things. And when we look at the adversary's capabilities and we look at what was
actually done as we talked about earlier, it's not an easy problem to solve.
And from my perspective, it's one that we have to come together, we have to continue to share
intelligence and information and we have to realize that there are many other techniques and actors
that are out there, and when you look at the overall landscape, 30 percent weren't from SolarWinds,
this isn't a surprise. Over the last year, we stopped 75,000 breaches that were in process and probably
a quarter of them were nation states. So this happens every day from every nation state actor, every e-
crime actor, and there are variety of tools and different techniques and tasking orders that are out there.

So, it's an ongoing effort and I wish there was a silver bullet, there isn't, but I think a big part of this is
exposing the techniques and just how prevalent these attacks are to the American people so that we
can do something about it and we can come together as a group both in the technology field as well as
in government.

MANDIA: And Senator Cotton, this is Kevin Mandia speaking, to me, the attacker did the SolarWinds
implant, they've already moved on to whatever is next. We got to go find it, this attacker, maybe their
pencil's down for a few months but the reality is they're going to come back, they're going to be in ever
present offense that we have to play defense against and how they break in will always evolve and all
we can do is close the window and close the security gap better next time.

COTTON: Okay. And one final question, I think I'll direct this towards Mr. Mandia and Mr. Kurtz again.
To what extent do we think this was designed for what we might call collection in the intelligence
world? Simply trying to collect information to learn more about America's intentions, plans, capabilities
or what you might call a covert action in the intelligence world? Say, sabotage of public utilities or
military applications and so forth, or could it be both?

MANDIA: Yes. George, I'll jump first because we got to see what they did firsthand when they broke
into us. The reality is this, they were very focused, they had specific individuals that they targeted, they
had keyword searches that they did when they broke in.




© 2021 BGOV LLC All Rights Reserved                                                                     Page 28 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 30 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



So this was not a group that operated like a tank through a cornfield. They had a plan, they had
collection requirements, and to some extent, I would say they were disciplined and focused on those
collection requirements. Not a fishing expedition to just grab whatever they could grab.
KURTZ: And just to add what Kevin says, I think it's important to realize as technology companies, we
all leverage big data. The adversary does as well and while they're collecting this information, they're
also storing it, they're indexing it and they have the ability to go back to it.
So if a new order comes in, a new specific order to target a company, target a government
organization, they can look for that access, they can look at what's already been collected, they could
leverage at. The second piece of this is, the early days it was network exploration, then it turned into
data exfiltration and then it turned into data destruction and impact, right? So certainly when you have
this level of access, you can collect data, if you start impacting systems it's a pretty good way to get
caught.

So could it be turned into that? Absolutely. But in general, what we've seen is collection and that
simply goes into the big machine, the big apparatus to be used again for further missions.
WARNER: Senator Bennet.
BENNET: Thank you. Thank you all for being here today. Thank you, Mr. Chairman, for holding this
hearing. I wanted to get some clarification on the -- on -- along the same lines as Senator Cotton
actually. Mr. Mandia, maybe I'll start with you just for people at home who don't understand how -- what
-- you know, what they've read is this is a SolarWinds investigation, that's what they imagine we're
dealing with here. That's clearly not the case based on what we saw in The Wall Street Journal report
with only 30 percent of the folks who somehow got pulled into this had no SolarWinds...
MANDIA: Right.
BENNET: ...connection. Help us understand what that means in terms of the ongoing nature of this --
you know, when you say they put their pencils down, have they really put their pencils down or are
they out there working their pencils and we just can't see it because we don't know? You started out at
the beginning saying, you know, maybe they went through a list of like five to ten vendors and said,
these are the likely ways in and we'll pick this one. But clearly, they picked the other ways in as well.
So I just -- I'm just trying to get a sense of the full scope of how...

MANDIA: Yes. And, you know, when I said pencils down, I mean, they were so successful on this
breach, they probably got a few days off because they collected so much information.
BENNET: Right. So they're waving the flag.
MANDIA: Well, they're basically -- right now, there's such vigilance in the security community, they're
not going to spoil their latest technique right now. We're all looking for it. So they're pencils down for
the next great implant.
© 2021 BGOV LLC All Rights Reserved                                                                Page 29 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 31 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



BENNET: Right.
MANDIA: I would be if I were them. Every intrusion starts with initial access. How an attacker gets that
varies. When we say the SolarWinds implant, that was the initial access for a campaign this group did
from March of last year till about December last year when we started detecting it. But this group's
been around for a decade or more. The -- different people go in and out of that group probably. We're
probably responding to the kids of the people I responded to in the '90s when this group was active.

So, the bottom line, how they gained a foothold in the victim network, SolarWinds was a way, they will
always have other ways. This is a group that hacks for a living. And then when they break in, what they
do after they break in really doesn't change that much. They target specific people, primarily folks -- at
least in our case, it did work with the government. They target government projects. They target things
that are responsive to keywords.

We respond to a lot of threat groups that when they break in, you can tell they broke in to make money
or they broke in and there's a manual review where somebody's literally going through every file
alphabetically on a desktop. These folks have economy of movement. If they broke into your machine,
sir, they string search it, they find responsive documents, they get out of dodge. They have an
economy that shows they're professional and that doesn't change. So if they broke in yesterday via
SolarWinds and we patched that and fixed it like we have, tomorrow they're going to have something
else, and they're going to try to come back through the, whatever doorway they can find.

BENNET: And tomorrow, they might be looking for something else, too.
MANDIA: The good news is usually they aren't, but you're exactly right, the collection requirements
could change. We've identified this group because they'd break into a company and then we can get
them out. And if they got back in, they're after the same sort of things. And that's one of the indicators
it's still them. So their tools and tactics can change, but a lot of what they target does not.
BENNET: And I'm happy for anybody to jump if you'd like to, but with the rest of my time, there was
some discussion earlier -- sorry we're in and out going to votes and things -- about, you know, reasons
they might not want to actually destroy data or destroy systems that -- because they might get detected
if they do that whereas if they stay in there and they don't mess around with stuff, they -- but if they
wanted to -- if they wanted to really do mayhem in our systems, what would that look like? What does
our worst nightmare look like? Mr. Smith?

SMITH: Well, I'd offer a few quick thoughts, first building on your -- answering your prior question, then
answering this one. I would just add that in addition to, you know, targets in the United States, we have
identified targets in Mexico, Canada, the U.K., Belgium, Spain, Israel, and the UAE. So, it was broader
and international in scope.



© 2021 BGOV LLC All Rights Reserved                                                                 Page 30 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 32 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



Second, you know, 82 percent of the total 60 targets, victims that we identified were outside
government. So I think there's an aspect to your question, well, who else were they targeting and why?
And I would say that there are at least two other reasons that we would surmise, two motives, if you
will. Sometimes if you're going after a government agency that has very good security practices in
place, you might look for a third party that might have an individual who was given password and
network access to say the government's network.

And you might hope that that third party organization, maybe it was a computer service provider,
maybe it was an accounting or consulting firm, maybe it was a think tank that was working on a
contract. You would hope that maybe they have lesser security in place and that's why you would start
there. It's a vehicle to get somewhere else. And then I do think at times they target tech companies, in
part to understand how technology works, but frankly, it's perhaps in the category of
counterintelligence.

Every day, we are looking -- you heard the reference to threat hunting. We are looking for evidence of
this organization engaged in attacks. I think they want to know what we know about them and what
their methods are. But then I do think your other question is so important, because at the end of the
day, what do you do once you're inside? Do you just collect information or do you wreak havoc? Well,
this agency typically collects information, but we know exactly what havoc looks like. All you have to
do is look at a day in June in 2017 when another part of the Russian government used exactly the
same technique, a supply chain disruption with a Ukrainian accounting software program. That, too,
was an update.

It turned off, damaged 10 percent of that country's computers. ATMs stopped working, grocery stores
stopped the capacity to take credit cards, television news stations went off the air. That is what havoc
looks like. And that is what we need to be prepared to defend against as well.
WARNER: We're going to move to Senator Heinrich. That -- Mr. Smith just referenced is what we
would refer to as Notpetya potentially existed, even this attack. Senator Heinrich.
HEINRICH: Thank you, Chairman. So if I have this right, a nation-state actor that is in all likelihood the
Russians used U.S. software and then command and control servers in U.S. data centers to conduct
this attack. And I think the fact that this attack was launched from within the U.S. is potentially a really
important part of the story. Advanced persistent threat actors know that the NSA is prohibited from
surveilling domestic computer networks. So it makes sense for them to circumvent U.S. surveillance
whenever possible. For any of you, do you believe that the adversary launched the attack from U.S.
servers in a deliberate effort to avoid surveillance?

SMITH: I think it was sort of an IQ test. We can't know exactly what they thought, but it looks like they
passed the IQ test. They figured out that it would be more effective and less likely to be detected if it
was launched from a U.S. data center.
© 2021 BGOV LLC All Rights Reserved                                                                    Page 31 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 33 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



HEINRICH: Anyone else want to add to that or in agreement?
RAMAKRISHNA: No, I think I would agree.
MANDIA: I agree with those statements.
RAMAKRISHNA: Yes.
HEINRICH: For Mr. Smith, while the focus continues to be on how the private sector shares
information with the government, we also want to ensure that the government is doing enough to share
information with the private sector. Mr. Smith, you expressed concerns in a blog following the
SolarWinds attack about the federal government's insistence on restricting through its contracts our
ability to let even one part of the federal government know what the other part has been attacked. Can
you elaborate a little bit about this comment? And in what ways could the Cybersecurity Information
Sharing Act of 2015 be improved to ensure that that -- that is possible?

SMITH: Yes, it was, I have to admit, one of the things I found surprising and a bit frustrating for us,
because the first thing we do when we identify a customer who's been attacked is we let them know.
We notify each and every customer. It was immediately apparent to us that it was important not just to
let an individual department or agency of the U.S. government know, but to make sure that there was
some central part of the government that would have this information about the government as a
whole.

And what we found was that our contracts prohibited us from telling any other part of the U.S.
government. So we would basically go to each agency and say, "Can you please tell so and so in this
other place," and the good news is people did, they acted quickly, but it does not strike me as the type
of practice that makes a lot of sense for the future.
HEINRICH: So probably not -
SMITH: There is an opportunity for reform.
HEINRICH: Probably not the most efficient way to make sure information travels quickly.
SMITH: It doesn't seem like it's consistent with the year 2021 in technology.
HEINRICH: Mr. Mandia, in your statement for the record, you said that victims of crime are the first to
know when they've been violated, but in case like this, only a few government agencies and a handful
of security or other private companies are in a position to be the first to know. I agree that doesn't seem
right. You suggested that a small group of cyber first responders could prevent or mitigate the impact of
cyber incidents through sharing information quickly and confidentially. That's a very intriguing idea.
How -- can you describe how you think that would work?




© 2021 BGOV LLC All Rights Reserved                                                                Page 32 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 34 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



MANDIA: You bet. There's got to be a way for folks who are responding to breaches to share data
quickly to protect the nation, protect industries, and that would require A, defining what is a first
responder. And I think it's pretty simple. If you're -- if you're trying to figure out what happened to
unauthorized or unlawful access to a network, you're a first responder. And if you do that for other
companies beside yourself, you're a first responder. And first responders should have an obligation to
share threat intelligence to some government agencies so that without worrying about liabilities and
disclosures, we're getting intel into people's hands to figure what to do about it.

Right now, the unfortunate reality is a lot of times when you share a threat intel, it's just the public
disclosure. And it makes people wary to do so and we slow down the process. So that's what I mean
by that. I could articulate it more, but first responders know who they are and I think it's easy to define.
We have many laws that define certain categories like internet provider. We need to know -- if you're a
first responder, you're obligated to get threat intel into the bucket so we can protect the nation.

HEINRICH: Oh, I think that's very helpful. When you detected this activity, were you obligated to tell the
U.S. government why or why not and was that obligation legal or moral?
MANDIA: So we notified the government customers we had before we went public with the breach.
And we, you know, we found out later based on contractual reviews who we had to notify or not, but
the reality is, the minute we had a breach, I was talking to what I call Ring Zero, the intelligence
community, law enforcement, you don't want to get email when you don't know if your email is secure.
So the reality is, is I would say on the record, I think we told every government we had that we had a
problem, period, before we even went public.

WARNER: I think...
HEINRICH: Thank you.
WARNER: ...Senator Heinrich, both the point that this was launched from domestic servers and the
lack of information sharing were really important points. And now, our -- one of our new members
joining us remotely, Senator Casey, your first intelligence questions.
CASEY: Mr. Chairman, thanks very much and thanks for the welcome to the committee and I
appreciate the testimony of our witnesses. I wanted to start with -
WARNER: Can you get a little bit closer -- Bob, could you get a little closer to the mic? You're not
coming through that well.
CASEY: Let me turn that up. You can hear? Okay. I wanted to start with the role of the federal
government here and maybe just go down the panel starting with Mr. Mandia to give us an assessment
of the federal government's response to date and then I'll move to a second question regarding what
we do going forward. So, Mr. Mandia, why don't we start with you?


© 2021 BGOV LLC All Rights Reserved                                                                   Page 33 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 35 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



MANDIA: Yes, I think without a doubt, the number one thing the federal government can do that the
private sector cannot do is impose risk and repercussions to the adversaries, period. So we got to have
some kind of public doctrine to Mr. Smith's idea of rules of the road. We got to communicate where's
the red line. I know we think it's a tough thing to define and we admire the problem, but we got to come
up with what's tolerable, not tolerable, communicate it so we don't see gradual escalation.

But to impose risk and repercussions is the purview of the government, and the second biggest thing is
the attribution. The government's in the best place to get attribution the most right, so those two things.
And by the way, there is no risk and repercussions if you don't know who did it. So those are the two
things that I'd firmly place into the government is best suited to do that, and I'll leave it to some of the
other witnesses on the government's role on how to safeguard the private sector and we're with the
private sector because I know we have a lot of great ideas.

RAMAKRISHNA: Senator, I'll keep it quick and the suggestion that I would make is to leverage some
of the recommendations in the Solarium Commission report and have a single entity in the
government, that public sector entity where all private sector entities can go and communicate with and
communicate to, and have the responsibility of that agency to then disseminate it to every relevant
party. To date, we feel like we have to communicate with multiple agencies and sometimes that
doesn't help us from a speed and agility perspective.

SMITH: Let me, if I could, point to two successes that I think are worth building on. First, I think it's
really notable that the NSA in December published a circular that described in technical detail the
nature of the attack how people could identify whether they were victimized by it, and how they could
protect themselves from it. And I think that it was extremely well done from a technical and
cybersecurity perspective and it was published to the world. And I think that the NSA and the U.S.
government did the world a great service. And that's the kind of thing that we should aspire to have our
government do in the future.

Second, last week, I thought Anne Neuberger at the White House in a press conference took a
similarly critical step. She shared to -- for all of us, you know, information that frankly none of us had,
namely that the government had identified roughly a hundred private companies and nine federal
agencies that had been impacted by this incident. And that tells me that there is now at work real
efforts to consolidate this information across the different parts of the government, so that's
encouraging. She's also indicated that her work is far from done. They're focused on next steps that
need to be taken in a variety of ways.

But I do think this is a very important moment. The government can do -- can speak authoritatively
about the nature of attacks and how to protect ourselves and the government can speak authoritatively
about the scope that it has happened.


© 2021 BGOV LLC All Rights Reserved                                                                  Page 34 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 36 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



KURTZ: I would also -- just to jump on this, I would also say that CISA's done a lot of work here, a lot of
great work, had put out some I think interesting information, indicators, some scripts that helped the
public. And while we're talking about the government, we're talking about corporations, there's a whole
host of smaller entities that are out there that have no real way to protect themselves.

So I think to Kevin's point as a first responder, which we are, which he is and others, it's important that
we have a single source that we can go to. We're doing incident response not only for big companies
and governments, but for many small companies. We need to be able to share this information as
quickly as we can without impacting the customer themselves.
CASEY: Mr. Kurtz, I'll end with you just with one follow-up. The -- when you go through what I think
were six proposals or recommendations, what do you think is the most urgent at least as it relates to
the federal government?
KURTZ: Well, I think there's probably a couple things, but certainly, threat hunting is one of the biggest
areas and as we've talked about before, it's a sophisticated actor. With enough time and effort, they're
going to go get in somewhere. We always make the distinction between an incident and a breach.
There isn't a major company or government on this planet that hasn't had an incident. And they will
continue to have incidents, but you want to be able to identify those very quickly so they don't turn into
breaches.
And these are like sentries that are looking for the bad guys. They're looking for these indicators.
They're looking for these back doors. And it's a tall task. I pointed out things like machine learning and
artificial intelligence. All my fellow witnesses are working on these sort of techniques as well as, and
that's a big part of go-forward strategy. Figure out what's there, use the technology to our advantage.

WARNER: Senator Burr.
CASEY: Thanks very much. Thanks, Mr. Chairman.
WARNER: Thank you.
BURR: Let me thank all of our panelists today for your willingness to be here and more importantly, for
your knowledge in this. I've got to reflect for just a minute and I'm going to do it even though Senator
Wyden left because I strongly disagree with what he implied. He implied that because NSA and NIST
said that proper hygiene is a firewall, that that should be something that should be mandated and
everybody should use it and that would solve our problem. And the three of you that deal specifically in
searching out intrusions said, no, no, no, no. It's helpful, it doesn't solve it.




© 2021 BGOV LLC All Rights Reserved                                                                Page 35 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 37 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



And to suggest that in the day of COVID that you've got a choice between washing your hands, hand
sanitizers, masks, but if you choose just to wash your hand and not do the other two, you're never
going to get COVID. It's ludicrous. And I want the record to show that what the response from the who
track these was, listen, this is sophisticated. They're way past this. So yes, that's a good thing for
companies to adhere to, but don't think that that's going to solve it with the adversaries we're up
against right now.

I want to turn to George just real quick and I want to go on Senator Heinrich's question. In the
SolarWinds attack, Amazon Web Services hosted most of the secondary command and control nodes
and all of AWS's infrastructure was inside the United States. Now, I feel like having a cyberattack deja
vu here, whether it's Russian hack of DNC in 2016, the North Korean Sony hack, or current supply
chain hacks, we constantly see foreign actors exploiting domestic infrastructure for the command and
control to hide the nefarious traffic in legitimate traffic.

Here's the problem. Given the legal restrictions on the intelligence community, we don't have the ability
to surveil the domestic infrastructure, so what should the U.S. government role be in identifying these
types of attacks?
KURTZ: Well, I think it's working with providers like AWS, working with folks like Microsoft, working
with others, CrowdStrike, and FireEye, and others, because when you look at this particular attack,
why did they use U.S. infrastructure, because they just wanted to blend in, right? And I can tell you
there's a ton of attacks that we look at that use foreign infrastructure, that use bulletproof hosting which
is the ability to anonymize and pay for hosting and infrastructure, and we know who they are and we
tend to look for those bad actors.

Right? So if you can use infrastructure that looks legitimate no matter whose infrastructure it is, you're
going to blend in and make it harder. And this particular attack was insidious just the way it
communicated and the protocols it used, it looked like legitimate traffic going to infrastructure that is
normal. But that's why it's important when you think about these attacks to have visibility. I talked about
threat hunting, to have visibility on the end points, because that's the tip of spear. And these network
access devices are just speed bumps as I talked about earlier. What's actually happening is on the
endpoint, what's actually happening is beaconing out, and you have to have visibility. And you have to
collaboratively work with the private sector and the public sector together. And I think that's the only
way we're going to solve it.

BURR: Kevin, I want to turn to you and I want to ask for a little more specific statement. You alluded to
the fact that this is not going to stop without government dictate that says here's what we're going to do.
Let me just ask it this way. Will it stop if they pay no price for what they do?




© 2021 BGOV LLC All Rights Reserved                                                                Page 36 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 38 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



MANDIA: No, I think if you don't impose risks and repercussions, we're all -- you know, I've used this
analogy for so long you'll get how long I've used it. We're all playing goalie and we're taking slapshots
from Wayne Gretzy. I mean, the puck's going to get in the net sooner or later. And that's what's
happening in cyberspace right now. Folks are taking slapshots and literally, there is no risk or
repercussion to the folks doing it. So, we're all fighting a losing battle over time.

BURR: So, Sudhakar, as it relates to SolarWinds, can you build software today without the risk of what
happened?
RAMAKRISHNA: Thanks for the question, Senator. The -- we've done extensive analysis with our
partners at CrowdStrike and KPMG of our entire build environment and entire infrastructure. And we
see no evidence of the threat actor in our environment or in our build systems and our products. We've
also learned from this experience and applied them to what I've been describing as secure by design.

One of the key tenets of that is to evolve software development cycles to secure development life
cycles. And related to that, we've come up with a methodology where source code doesn't get built in
traditional ways and we use parallel build systems with different people accessing them with different
access types. And we correlate the output of them across those three to significantly reduce the
potential for a threat actor to consistently compromise every one of our build systems at the same time.
That is the level of effort our teams are going through to build safe and secure solutions, which I hope
will be a model for others.

BURR: Are these practices that you're sharing with others in the industry?
RAMAKRISHNA: We are completely committed to doing it and we're doing it as we do it.
BURR: Thank you, Mr. Chairman.
WARNER: I would simply want to quick comment that I agree with my friend, Senator Burr's comment
that a firewall alone cannot keep out a sophisticated actor, but it doesn't mean the corollary, and I had
conversations with the CEO of SolarWinds on this, that just because it's a sophisticated actor then
means -- that means that you shouldn't do good cyber hygiene.
RAMAKRISHNA: Absolutely.
WARNER: It is not an either/or.
BURR: I agree with you totally. I think what we're hearing and maybe we're just not saying it right is
that even with the best cyber hygiene, even with the best protocols in place, because of how good and
persistent and how much money a nation-state has like Russia, we're susceptible.
RAMAKRISHNA: Yes.




© 2021 BGOV LLC All Rights Reserved                                                                Page 37 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 39 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



BURR: It -- you know, the puck is going to get in the goal as Kevin said. And if we've missed anything
and you've got something that assures us the puck won't get in the goal, then here or privately share
what it is so that we can begin to pursue and flesh out that type of policy.
WARNER: But the problem is we may not know the puck was even in the goal, but if you've got good
cyber hygiene, chances are you will discover the puck at some point. We'll continue that hockey
analogy now as we move to our next new committee member. Senator Gillibrand, welcome to the
committee, and your intelligence committee questions.
GILLIBRAND: Thank you, Mr. Chairman. I want to follow up on knowing whether you've had the puck
into the goal. One of you said that the hack that shut down CrowdStrike and other defense software, it
affected them before they could start working. So, why did these programs -- why was there no alarm
and how were they shut down? And related, why were there no alarms in the SolarWinds and anti-
virus software logs which should have shown the unusual behavior access or other traces of
unauthorized access?

KURTZ: Yes. So, this is George. Maybe I can -- I can take that. There were probably multiple dozens
software technologies that were targeted to actually be shut down. In our particular case, you can think
about the camera. You know, if someone came up to a camera and smashed the camera, you'd
actually see what they did. And our particular software has a level of monitoring where if someone tries
to tamper with it, we would actually be able to see that. And in fact, you'd actually have to reboot the
system. As Kevin mentioned, pretty persistent where it waited and kind of did things, you know,
overnight...

GILLIBRAND: Yhere was nothing -- there was no alarm even the -- after the 11 days?
KURTZ: Well, once you have admin access on a particular system, if you're shutting it down, you can
pretty much do anything you want on it. And that's just sort of a function of how the operating system
works. And what we focus on is -- and I talked about this in my written testimony, no silent failure. And
we've designed our system that even if there's a failure somewhere along what we call the kill chain,
this attack sequence, we're still going to detect something down the road.

And I think this is really important when I talked about threat hunting. You may not catch the initial
stage of the attack, but you're looking to catch it along the way and you're looking to do that with speed.
If someone's going to rob a bank, there's only so many ways to rob a bank. You've got to get there,
you've got to get the money, and have to get out, right? What car they drive, what weapon they use,
how they do it, it doesn't really matter.

So, as long as you can identify the chain of activity which is really important, you can stop these
breaches and that's why we stopped over 75,000 breaches just last year. So it's obviously a
challenging problem, but that's why when we look at this, it's really about risk mitigation using multiple
technologies and having visibility across your network.
© 2021 BGOV LLC All Rights Reserved                                                                 Page 38 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 40 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



GILLIBRAND: Right. Mr. Smith, I think you said on 60 Minutes that there were more than a thousand
developers working on writing this malicious code. Why do you know that or how do you know that?
And with a group that big if it is based in Russia, how we come we didn't detect it or see it before?
SMITH: Well, there was a lot more than a single piece of malicious code that was written. And so one
of the things we analyzed what was -- is -- what was done from an engineering perspective on each of
the second stage attacks that Kevin was talking about before.
And in essence, what we saw was a very elaborate and patient and persistent set of work. You know,
they entered, they -- then as they were in through that back door, they in effect opened a window, they
then swept up behind themselves, they closed the back door. They used that window. They identified
accounts. They were able, for the most part, to really rely on stealing passwords and accessing
credentials especially where credentials were not well-secured, meaning they weren't stored on a
hardware dongle or they weren't stored in the cloud, but they were able to get people's passwords.

They were then very persistent in using that -- what we call elevated network privilege to work across a
network and just were able to look to look at our estimate of how much work went into each of these
individual attacks, how many attacks there appeared to be in total. And we asked our engineering
teams, these threat hunters that you were hearing about before, you know, what do you think is on the
other side of this? And that was their estimate and we have asked around with others, does this
estimate seem off base, and no one has suggested it is.

GILLIBRAND: Let me ask Mr. Ramakrishna a final question. So, the Wall Street Journal reported that
there was as many as a third of the victims were accessed by means other than SolarWinds. However,
those access vectors including TTPs and infrastructure have not been made public. Why is that and do
you expect to release the full details of the other access vectors? And what other ways did the cyber
actors use to gain access to victims?

RAMAKRISHNA: Senator, that's a very good question. We, as a manufacturer or producer of IT
management tools, do not have the security capabilities to be able to investigate other threat vectors
and that's where the colleagues at this witness table with me will be able to help us and the broader
industry identify those threat vectors.
On our part, what we have committed to doing and continue to do is sharing everything that we are
finding and the significant discovery that I mentioned about Sunspot is one key element of eliminating
threat vectors, as we learn some new vectors ourselves as SolarWinds, we are committed to sharing
those, but I think the broader security industry will take the mantle on that.
WARNER: Senator Collins.
GILLIBRAND: Thank you, Mr. Chairman.
WARNER: Thank you.
© 2021 BGOV LLC All Rights Reserved                                                                Page 39 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 41 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



COLLINS: Thank you, Mr. Chairman. Mr. Chairman, let me echo the concerns that Senator Cornyn and
you have raised about Amazon not being present. I think they have an obligation to cooperate with this
inquiry and I hope they will voluntarily do so. If they don't, I think we should look at next steps.
I also want to thank both of you for mentioning a legislation that Senator Joe Lieberman and I authored
and brought to the Senate floor back in 2012 which was defeated largely due to the lobbying efforts of
a large business group. And the irony is that this business group at the time that they were lobbying
against mandatory reporting was itself being hacked, which it found out about from the FBI later.
I take no pleasure in that. I think that shows how widespread this problem is. I want to follow up on two
issues. One is the issue of reporting. Mr. Mandia, we know from the White House's report and from our
own briefings that the hackers did gain access to at least nine federal agency networks, yet the United
States government learned of this cyberattack through FireEye. So, in your judgment, is it reasonable
for us to assume that our government probably would still be in the dark about the Russians or
whoever the hackers were, likely the Russians, being on our systems if it were not for your voluntary
disclosure?

MANDIA: I think over time I believe we would have uncovered this. I think there's a lot of activity that,
out of context, nobody could put their finger on the larger problem. The minute we found the implant
and the minute we disclosed what had happened, it connected a lot of dots for a lot of folks. All I can
tell you is when I spoke to the government about this, you know, basically as it was unfolding for us,
nobody was surprised to what I was telling them. So I think we could sense there was behavior on
certain networks that wasn't right, but we couldn't find the cause till we put it all together.

COLLINS: But none of those agencies had taken actions until you contacted them, is that accurate?
MANDIA: I don't know what actions they may or may not have taken.
COLLINS: The second issue that I want to talk about is our critical infrastructure. Eighty-five percent of
the critical infrastructure in this country is owned by the private sector and that's one reason that I think
mandatory reporting is so critical. We have only to look at what happened in Texas from natural
causes to imagine the damage that could be done by a cyberattack. Now, it's my understanding that
our government has assessed that this operation focused on stealing rather than taking down
networks. But how difficult -- and I would like to ask the entire panel this -- how difficult would it have
been for the hackers to disrupt these networks if it wanted to? Why don't we start with you, Mr. Mandia,
and just go down the panel?




© 2021 BGOV LLC All Rights Reserved                                                                    Page 40 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 42 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



MANDIA: Two comments, ma'am, very quickly on that. Disruption would have been easier than what
they did. They had focused, disciplined data theft. It's easier to just delete everything and blunt force
trauma and see what happens, which other actors have done, but what I've observed this group do,
and I think this is important detail, a lot of times when you break into a network, you get what's called
the domain admin account and just use that to grab everything. It's the key to everything. It's the master
key in the hotel.

What this group actually did is they wanted to break into Room 404, they got a room key that only
worked for Room 404, and they got the room key for 407. They actually did more work than what it
would've taken to go disruptive. But obviously, they had the access required and the capability
required should they have wanted to be disruptive to have done so.

COLLINS: Thank you.
RAMAKRISHNA: Senator Collins, I would agree with that based on my studies and research of other
similar breaches in other countries such as in Ukraine.
COLLINS: Thank you. Mr. Smith?
SMITH: I would agree as well and I'll just highlight a couple of aspects that I think are important. First,
especially when we're talking about publicly-owned critical infrastructure in this country, a lot of it is too
old. It needs to be modernized. And I'll just point to one example, one -- some of our work with the state
agency responsible for public health, when our consultants went into work with them, they found that
the manual for the software was more than 20 years old, meaning the software itself was more than 20
years old.

So -- and that's why you see these ransomware attacks which need to connect with this, they so often
target municipalities. We've seen Baltimore. We've seen New Orleans. They target hospitals. So that is
in critical need of improvement. I do think the other thing that is really worth thinking about more
broadly for the whole committee is I don't think we can secure the country without investing in more
cybersecurity people for the country.

There's really a critical shortage nationwide of cybersecurity professionals and I think we could put our
community and technical colleges to work in part to get more people into public agencies, into small
businesses and others. We are doing a lot to try to publish information. At Microsoft, we have
published 31 blogs since we learned about SolarWinds from FireEye, but there's just not enough
people in many places to read them and act on them.

COLLINS: Thank you. I know my time has expired, maybe Mr. Kurtz could respond for the record.
KURTZ: Sure. Thank you.
WARNER: I'll just simply mention as well, Senator Collins. You appropriately pointed out the failure to
report on the private sector side. There's no obligation on the public sector side.
© 2021 BGOV LLC All Rights Reserved                                                                   Page 41 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 43 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



COLLINS: Right. Well, part of the problem is there should be this exchange of information that's not
occurring now on either side.
WARNER: Absolutely. Senator Blunt.
BLUNT: Thank you, Chairman. Mr. Mandia, did you feel when you found this problem in your system,
did you think there was a legal obligation to report it to anybody?
MANDIA: We had third party counsel involved. We did not have a legal requirement at least based on
the legal advice that I got to disclose at the time that we did. So we did so based on we're a security
company, we work to a higher order. Yes, it's all build on trust and you got to report.
BLUNT: And, Mr. Ramakrishna, what -- did you think there was a legal obligation to report this when
you found out about it? To the government or anybody else?
RAMAKRISHNA: Senator, I was not with the company when this particular incident happened, so...
BLUNT: Got it.
RAMAKRISHNA: ...I will take it on record and come back to you with exactly what happened at that
point in time.
BLUNT: And, Mr. Smith, from your testimony, I think it was point four in your things we should do,
though there was some element of it in point three. It's your view that there should be a requirement
now that these kinds of things be reported, is that right?
SMITH: Yes, and I think we should build on the conversation we had here, but, you know, we too
concluded we had no legal obligation to report, but I think we had a duty nonetheless, first of all, to
each customer, second of all, to the U.S. government, and third of all, to the public which is why we
published 31 blogs.

BLUNT: So do you think we should -- do you think we should create a legal obligation for you to report
if you're aware of a problem like this?
SMITH: I do. I think we need to be thoughtful, tailor it, make it confidential, but we -- we will not secure
this country without that kind of sharing.\
BLUNT: So on that topic and we'll just stay with you and then work our way back down. On that topic,
these companies, all four of the people represented here have great expertise and great resources
which I'm sure you've used a lot of to
figure out how they got there, if you've figured that out, how long they have been there. How would we
expect a normal person that does business with your companies to be able to do that on their own.




© 2021 BGOV LLC All Rights Reserved                                                                Page 42 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 44 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



And maybe Mr. Smith that goes to your view. We need more cyber expertise. But how would we expect
a regular company unlike these companies at the table today to have any sense whether anybody was
in their system or not?
SMITH: Well, first thing I would say is i think that it is a decision for you to make as to whom you want
this obligation to apply. Certainly, it should apply to tech companies. Should it apply to every customer
of a tech company? I think that is a separate question.
Second, of course people cannot report something they are not aware of. Our customers who use our
cloud services know when we are able to detect that they are being breached in the cloud or they are
being attacked, because we tell them. And so, we let them know.
Now, ironically one of the episodes we've learned from this time was in some instances we called
people on the phone and we said we're from Microsoft and we want you to know you're being attacked
and they're like, yeah, right, and they hung up. They didn't believe that this big company was calling
this small business. But that is our job, or responsibility, I think to help our customers and we can
provide information to the government or in certain instances, others could as well.

Are you going to ask every small business to do that? It is probably not necessary.
BLUNT: I think if we move forward on that discussion, some helpful thoughts from all of you about
when that obligation to report if you have called a customer and said you've been hacked, is there an
obligation you should have then to report, we could work on that.
Mr. Mandia, how long do you think this had been in your system whenever you found it? And I know it
was the two telephone verification, seeing that extra verifier in there that was the tipoff. How long do
you think it had been there?
MANDIA: Well, a couple ways to answer that. The bottom line is a couple months from initial access.
But the attacker wasn't live every single day. I think in other words they were on our system for maybe
three hours in one day, a week would go by, a couple of hours on another day. We weren't a full-time
job for the intruders that broke into us, because they had broken into 60 plus other organizations, if not
100, so we did get their attention, and there are several days of activities before we detected them. But
over time, it was several months.

BLUNT: And of course you'd contend that very few companies would be better prepared than yours to
find out if somebody is in your system, because that is what you do.
MANDIA: Right.




© 2021 BGOV LLC All Rights Reserved                                                                Page 43 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 45 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



BLUNT: Mr. Kurtz, you mentioned on the bank robbery example, I think it was something like you get
there, you get in, you get the money, you get out. It seems to me that in this intrusion, they weren't all
that interested in getting out. What do you think that means, that they would get there and just hang
around as Mr. Mandia said, and do something and a week later might do something else? What kind --
what kind of hacker is that? What are they positioning themselves to do? Clearly not to shut down your
system at that moment, but why do you think they were persistent in this, what I think is a relatively
different way than we might have anticipated?

KURTZ: Well, this is indicative of a nation state actor and it is in their interest to maintain persistence. If
they were collecting data, they want to continue to collect information over a period of time. If the
campaign as was pointed out, this is the way it works, or you've got different mission objectives and
campaigns. If the campaign is over, they certainly would want to remove their tools so they weren't
found by companies like CrowdStrike, and FireEye, and Microsoft and others. So it is in their best
interest to maintain their persistence because you never know what they are going to need.

And one of the things that I really to want to point out and how this works in practice is that when you
get into a system, when an adversary gets in, they don't necessarily know what they are going to find.
And then they find some interesting tools, they find some emails that may lead them to another
company they can compromise and it's is a massive spider web of interrelated entities and information
that they have to collect.

And when you draw that out, if you can imagine a crime scene where you kind of put everything on the
bulletin board and you start connecting the dots between the actors that is what it is like for the victims,
and from one company to the next company, to the next company, to the next company, to a
government agency, they can all be connected together with some of these campaigns. And there is
no reason for them to get out unless that campaign is over. And certainly unless they want to remove
that Malware and their tools which we've seen in this particular case, because they didn't want anyone
else to find them.

WARNER: Senator King?
BLUNT: Thank you. Thank you, Mr. Chairman.
KING: Thank you, Mr. Chairman.
Excellent, excellent hearing, a lot of important points. A couple I just, I want to emphasize.




© 2021 BGOV LLC All Rights Reserved                                                                 Page 44 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 46 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



Mr. Mandia, I will give you another analogy to use, as well as Wayne Gretzky, and that is if all we ever
did was lock our windows and robbers never had to worry about going to jail, there would be a lot more
robbers. I think deterrence is one of the most important parts of a national strategy and frankly it's one
that really hasn't been very well developed in this country. And as you pointed out, I think it has to be
declared. It has to be public. The adversary has to know what the capabilities are and that costs will be
imposed.

That leads me to a second point that I think Brad Smith mentioned but we didn't really develop, and
that is the importance of internationalizing this problem, and that is working with our allies because
we're not the only ones -- I think you mentioned there was an attack on a French company by this
same group, and to the extent that we have the international community and the establishment of some
kind of international norms, red lines, guardrails, whatever you want to call them, then things like
sanctions are much more effective. I want the hackers to not be able to go to Monte Carlo as well as
Miami, so deterrence is key, and the international piece of it is also important.

And then the final thing that I think has come out today and very clearly is the importance of some kind
of joint collaborative environment where there can be an easy and quick and efficient flow of
information, liability protection may be necessary, anonymyzing the data may be necessary, but some
kind of mandatory breach notification is also part of this package, all of these bills, all of these ideas by
the way are part of the work that we'll be doing on the Solarium this year and I look forward to working
with the members of this committee on things like the collaborative environment, breach notification,
the international aspect of it.

Let me ask a specific question. Mr. Mandia, do we need a central federal attribution office? It strikes me
that attribution, the FBI has a piece of it, the NSA has a piece of it, maybe the CIA and somewhere
else, attribution is key, you can't do deterrence, you can't respond unless you have attribution. Should
there be a central attribution department, if you will, that could act quickly and do attribution more
efficiently than is the case today?

MANDIA: I can say this, sir, I don't know if it needs to be a single committee or single agency, but
attribution is critical. And any time I get to advise a head of state, it is very simple, if you don't know
who did it, you can't do anything about it, so I would argue it is one of the most critical issues we have
to solve as a nation is we got to know who did every breach.




© 2021 BGOV LLC All Rights Reserved                                                                  Page 45 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 47 of 56
                                       This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                          KING & SPALDING LLP



I think that those data points will automatically come from multiple agencies with multiple missions,
and areas of responsibility and then bring it to the domestic challenges like the SolarWinds breach and
all the liability sitting in companies. It is helpful and maybe it's just -- maybe it is the FBI but it is helpful
that most organizations recognize that we are expected to defend ourselves from the drive-by
shootings on the information highway, but we shouldn't have to defend ourselves from the SVR. I
mean that doesn't seem like a benchmark that this nation should set for every small and medium-sized
company out there, that you need to defend yourself from a foreign intelligence source trying to hack
you.

So I would say this, categorical attribution for these companies that do disclose is very helpful for those
companies. So in other words, if there is public attribution that said SolarWinds was compromised by a
nation state, good enough, because it takes the wind out of the sails of all the plaintiff lawsuits that we
all get when we get compromised and we tell the world about it. Thank you.
KING: Thank you, and it seems to me that moving on from -- clearly we have to do attribution better.
The other piece that has come out today, and Mr. Burr, Senator Burr mentioned this, is gaps in our
authority. The NSA and the CIA cannot spy on Americans. They cannot watch what is going on in
American networks. That sort of leaves the FBI which is really a law enforcement agency as the
intelligence agency for domestic cyber attacks. It seems to me that we need to think of how these
authorities fit together and what the gaps are to be sure that we have the tools to protect ourselves. Not
that we want to spy on Americans, but we also want to be able to protect Americans.

Mr. Mandia, your thoughts on that?
MANDIA: I do believe there's got to be a way for the U.S. government when we need to mobilize, to
understand how we can do domestically. And the example I've always used there is very simple if the
intelligence community recognizes that there will be an attack on Wilkes-Barre Hospital this Friday by
the best hacking group on the planet, we just start moving the patients out of hospital. And that seems
like we can do better than that as a nation. We ought to be able to impose the risk profiles that we need
to and project our capability domestically when we need to. And right now, I don't see the ability to do
that.

KING: I appreciate it.
WARNER: Senator Feinstein? Dianne?
FEINSTEIN: Thank you very much, Mr. Chairman.




© 2021 BGOV LLC All Rights Reserved                                                                     Page 46 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 48 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



I'm looking at this worldwide threat assessment of the United States intelligence community. it was
done by Dan Coats, former colleague of ours when he was director of National Intelligence, and it's
deeply concerning to me because it points out really the seriousness of this thing and the impact of it.
The length of time, eight months, that it went on, nine federal departments, over 100 companies and
we don't know, at least I don't, what the Russians took. And it seems to me to have this kind of situation
out there, and I've been on this committee for a long time, and not -- and just have a hearing and not do
anything about it and know that we know now that there is this kind of vulnerability available.

So let me begin with you, Mr. Mandia, you're a Californian. What do you advise this Senate to do about
this?
MANDIA: Yes, there are several recommendations. I still believe it is critical we find a way to have a
centralized agency that we can report threat intelligence to, confidentially, and that if you are
designated as a first responder in cyberspace, whether private or public sector, you report to that
agency. That means we get the intelligence into the hands of people that can take actionable steps
way faster than disclosure of incidents which just takes too long.

To Brad Smith's point, and you have -- there are six bullet points, I think it is actually five bullet points
and they are all right, and it's what we should do. I'm specifically talking about the threat intelligence
sharing. Let's up it a notch. Let's say you have to if you are a first responder.
FEINSTEIN: How would you do that, when you say up it a notch, what specifically would you do?
MANDIA: Have legislation that defines who a first responder is, that if you respond to unlawful,
unacceptable or unauthorized access to networks as a business and you see certain things, that threat
intelligence -- and we know what it is in the community, it needs to be shared with a specific agency,
confidentially shared so you don't have to know who the victims are because the victims have
liabilities that make them delay. They will did months of investigation before they would disclose
everything. But we want to get the intel faster and into the hands of the right people more quickly. I do
believe it needs to be a central agency inside the government. You can't go to three or four, you have
to pick one and that if we're responding, we got to let you know here's what is going on.

FEINSTEIN: And this would be private sector as well as government sector?
MANDIA: Yes.
FEINSTEIN: So it would be a comprehensive bill that essentially would set a kind of operational
protocol that has to be followed.
MANDIA: It's similar to, there are operating agreements to all the folks who accept credit card use, the
VISA operating agreements. You literally have 24 hours to start sharing information regardless once
you know. And it's not based on all the things that you may have lost. You've got to get the intel into the
hands of the folks that can start safe guarding the nation far faster than what we're doing today.

© 2021 BGOV LLC All Rights Reserved                                                                   Page 47 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 49 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



FEINSTEIN: Could I ask the other two witnesses to reflect on what Mr. Mandia has said?
RAMAKRISHNA: Senator, I agree with the single agency to report to and the public/private
partnership. Clearly that is one of our recommendations as well. And that will be consistent with the
goal of having speed and agility in responding to these types of events. As you noted, some of these
have gone for too long and we've lost time in detecting the perpetrators and taking corrective steps
Additionally, I would recommend in the context of public and private partnerships standards such as
NIST and procedures such as CMMC can be included with better collaboration, better transparency
between private and public to evolve those from what are today compliance-based methodologies, to
focusing on excellence. That is where I think Brad's idea of having a larger pool of STEM. based
focused education as well as specific cybersecurity education will come in handy.

FEINSTEIN: Thank you.
RAMAKRISHNA: And then the last thing I would say in the context of coming out and identifying
breaches, and encouraging people even to come out and identifying the breaches, there was a
concept of liability protection that was discussed. There is significant brand reputation that people are
worried about as well. And in the context of this broader work, I'd recommend that we address those as
well which are not strictly liability but broader than that.

FEINSTEIN: Thank you. Mr. Smith?
SMITH: Yes. I would endorse everything that you just heard. I would add in the areas of rules of the
road, I think that there are three areas that are just clearly ripe for this committee and others to say they
are off-limits. The patching and updating of software should be off-limits certainly within...
FEINSTEIN: Wait, the patching and off...
SMITH: And updating.
FEINSTEIN: Updating...
SMITH: Yes.
FEINSTEIN: ...a software.
SMITH: Yes. That would...
FEINSTEIN: ...should be off-limits to whom?
SMITH: For these types of nation state attacks. That would be the first thing. The second would be
Cyber attacks on hospitals and health care providers, vaccine distributors. I mean there has been a
ground swell about concerted -- over what we've seen in the last year and attacks on that sector.




© 2021 BGOV LLC All Rights Reserved                                                                Page 48 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 50 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



And the third is attacks on our electoral infrastructure, on voting, on the tabulation of votes, on voter
registration rolls. And I think there is a ready vehicle that is ripe because 75 governments but not our
own have already signed the Paris call on trust and security in cyberspace, more than 1,000 private
organizations including my own has signed that. And I hope that this White House and this State
Department will act on that. The consensus is there if U.S. leadership can help push it across the finish
line.

FEINSTEIN: Mr. Mandia, would you just reflect for a moment -- just one question?
WARNER: Yes, we've gone through the five minutes.
FEINSTEIN: Okay. Thank you.
WARNER: Senator Sasse?
SASSE: Thank you. Chairman. And thank you to all four of you for being here. This has been a very
constructive hearing. I would just associate myself with many comments of folks expressing frustration
that Amazon isn't here. I think that they should be and I think we should pursue whatever is necessary.
hopefully they will do that voluntarily.

I'd also like to underscore a few things that were said along the way by Angus King about some of the
deterrents objectives of the Cyber Solarium Commission. He and Mike Gallagher, a House member
from Wisconsin have invested tons of time. I was a commissioner, but those two guys co-chaired it.
There is a whole bunch of work to be done about breach notification that they've been taking on in
addition to some of the work that Susan Collins has done.
Mr. Mandia, I know you answered it multiple times through the course of the last three, but your
summary five minutes ago about the need for a central single repository at the federal government for
these breach notifications I think was very succinct and compelling, so thank you for that.
Mr. Smith, when I came back from voting a while ago I think I heard you say, I was just walking into the
room that you thought that there were 1,000 highly trained engineers involved in planning this attack.
Did I hear you right?
SMITH: That was our best estimate, yes.
SASSE: And could you kind of give us a level set of other attacks or espionage efforts in the past like,
say, the CCP's OPM hack, do you have any theory of how many people would have been involved in
that, trained folks?




© 2021 BGOV LLC All Rights Reserved                                                                Page 49 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 51 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



SMITH: Well, I don't, but you certainly didn't need an engineering group of similar magnitude to steal
data. You really needed them to think about how to use that data, which is probably some combination
of engineering and artificial intelligence. And I do think as we scan the horizon around the world, we
are seeing variation in tactics, we are seeing in one part of the world more of this, I'll call it, engineering
intensive effort to penetrate individual organizations with great patience and persistence and then
extract data on an ongoing basis, as you would if you are a foreign intelligence agency.

In another part of the world, you're probably seeing more collection of very large data sets. and in all
probability the way one would make use of those data sets is to aggregate them and use artificial
intelligence machine learning to start to knit them together and then, say, use them for disinformation.
And so, as we look at the world, we have espionage threats, we have disinformation threats, and then
ultimately we always have the threat we were talking about before, of actually damaging a society or a
country as we saw in Ukraine.

SASSE: Right. Very helpful. Is there any equivalent breaches that you can think of that would have
had this scale of human capital involved in planning them?
SMITH: I can't think of a similar operation that we have seen that would have similar human scale, no.
SASSE: So, this is arguably the largest planned cyber attack ever.
SMITH: I haven't seen anything larger. I think we were having a good conversation before about what
label precisely to attach to this. But it was a very -- it's the largest and most sophisticated operation of
this sort that we've seen.
SASSE: So, going back to some of Martin Heinrich's questioning and then Senator Burr's follow-up on
the same thought, it would be useful for those of us who are not technologists to hear the three of you
kind of talk about the difference between the design flaws -- not that anybody is particularly
responsible inside the U.S. government for having failed to detect this because it's a new kind of
attack, but design versus execution flaws.

Given Martin's points about the NSA being prohibited from surveilling domestic systems, who should,
in our current structure, have found this earlier? Again I'm not looking at you to blame cast. I'm looking
at us as Congress to recognize that we have an IC that is not structurally prepared to respond to
something like this when your greatest capabilities are at the NSA and they're prohibited from the
surveilling the systems where they would detect it. The FBI is chiefly responsible for law enforcement
investigations after the fact, structurally, we're not prepared to defend against this, are we?




© 2021 BGOV LLC All Rights Reserved                                                                 Page 50 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 52 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



MANDIA: I guess I'll jump in on that one. There's no question you have to have private and public
partnership in it, period when you'll get critical infrastructure and who's running it. I want to be clear
though, why people didn't detect this, the Achilles heel, is because the door was locked so the
attackers had to break into SolarWinds, implant something, we still don't know how they broke into
SolarWinds that I am aware of, and this is probably the last avenue in cybersecurity now that we know
you've got to worry about supply chain risk, and you are going to see the elevation and security there.

So the reason that everybody didn't detect this right away is over the last 30 years in cybersecurity you
used to be able to drive in the front door. And we kind of we closed that. And then it became spear
phishing and tailored attacks against individuals and we got really good at that. And now went to the
supply chain, and it was inevitable, we knew that they'd get there. Apparently it takes something like
this for us to really decide to up the game.

SASSE: But if we think about how many questions you've had to answer today about reporting
requirements, you also had a sense, Mr. Smith, you said something about the reporting prohibition
ongoing from one government agency to the next. How long was that delay if our structure? If you had
been able to notify everybody once your four companies knew what you knew, how much faster would
it have been than it was in the situation where you actually had prohibitions on the information sharing,
intra-USG?

SMITH: Well, I think in this instance when we spoke to officials in one agency, typically within a day I
think they spoke to officials in another. So, they understood and they were fast moving. I do think that
one of the challenges in this space is the nature of all threat intelligence whether it's cyber based or
physically based, is that it's always about connecting dots. So, the more dots you have, the more likely
you are to see a pattern and reach a conclusion. And so, I think one of the challenges here is that the
dots are so spread out. They're in a variety of different private companies, and they always will be. And
then they're spread out across different parts of the public sector as well. So this notion of aggregating
them is key.

The one thing that we haven't talked about though that I would add to this is there should be some
level of information sharing in an appropriate way back to those of us in the private sector that really
are first responders. I look at the Microsoft Threat Intelligence Center, and we are able to aggregate
this data across our services. And you heard from CrowdStrike or FireEye, and they do similar things.
But we too are operating with imperfect information when we don't have access to this knowledge. So,
that's another key question I think that really merits consideration.

SASSE: I am over time but thank you to all four of you and I will follow up with somebody for more as
well.
Thanks, Chairman.


© 2021 BGOV LLC All Rights Reserved                                                                  Page 51 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 53 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



WARNER: Well I want to thank all the witnesses, but I also want to make sure that people have hung
in, if Senator Blunt, Senator Burr, and Senator Rubio, but I've got one more question, but I want to see
if Senator Blunt, do you have anything else? Dianne, do you have? Richard? Marco?
RUBIO: I mean I think one of the things about this is corporations and government, they trust a number
of software vendors now to run programs remotely in the cloud. They even allow them access to our
networks to provide updates to help perform better for safety and so forth. So, this is really not just a
national security thing, it really goes at the heart of how we conduct business across multiple sectors.
By the way, i would venture to guess that most companies, mid-size companies and above have no
idea how many different pieces of software. They don't know what their own inventory is, what they're
running. So now is probably a good time to have someone in charge of knowing that in case
something like this comes up.

I have three quick questions. On SolarWinds, I'm not sure I've heard yet, do we know what the initial
entry point into the network was?
RAMAKRISHNA: Senator, our investigation on how, which is the initial entry point is still active at this
point. We have had a number of hypotheses over the last couple of months working with our
investigation partners. We've been able to narrow them down now to about three, which I hope will
help us conclude to one. But just the nature of the investigation, as we are still sifting through terabytes
of data, to figure out if we can pinpoint that particular one.

RUBIO: So TeamCity produced by JetBrains, any indication they could be one potentially?
RAMAKRISHNA: Senator, TeamCity is a tool used in the build processes by us and many other
companies out there. We, to date, have no evidence that it was the back door used to get into
SolarWinds. Although we haven't eliminated that possibility, we haven't proven it.
RUBIO: And on Microsoft, so far back as 2017 that the forged identity credentialing, you were aware of
that vulnerability as far back as -- when were you aware of that and what was done -- what was done
from the point you knew moving forward on the -- to address that?
SMITH: Well, the forged identity refers to an industry standard, SAML, the security -- it's a markup
language. It's an industry standard that is supported by a wide variety of products including our own.
Actually as we investigated this incident, we found that it was relevant in only 15 percent of the cases.
And in those 15 percent in every instance, this tool was used to, in effect, add access capability only
after the actor was in the network, had obtained access with what we call elevated privileges and was
able to move around and then use this.




© 2021 BGOV LLC All Rights Reserved                                                                Page 52 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 54 of 56
                                       This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                          KING & SPALDING LLP



But to answer your question, this particular standard, the SAML standard, was created in 2007, so,
long before 2017, we and many companies in the industry have been working to move people toward
a more modern authentication standard, and there has been one that has been around since 2012,
more broadly, independent of what security standard you use for this kind of authentication, the thing
that we have been advising our customers and the practice that we have been following ourselves is
really to do the following.

One, move your authentication service into the cloud. Number two, secure all of your devices. We have
a service called InTune that does that. Number three, make sure you're using multifactor
authentication. Number four, have what's called least privileged access, meaning don't give
individuals access to the entire network or to be able to do things that they don't need to do. And
number five, use a contemporary or modern antivirus or anti-Malware service like Windows Defender.
And the reality is any organization that did all five of those things, if it was breached it in all likelihood
suffered almost no...

RUBIO: Because it would have been contained or whatever in the department they entered.
SMITH: Absolutely. Yes. And these are five practices that the world knows about and this goes back, i
think, to this point that we do need more Cybersecurity professionals to work with more organizations,
and obviously it's incumbent on us, every day we're working to make it easier for our customers to
deploy all of this.

RUBIO: And I think that just touches on the notion that even if you can't prevent the attack or the
intrusion, you can mitigate its impact if you can do some of these things you've discussed.
And Mr. Mandia, this is my last question. We've talked about notification, not disclosure, but
notification. And it seems to me that -- and you may have some thoughts on this -- but what is the
threshold for that. Is it a major breach? Is it breach? Is it breaches that have indications of nation-state
involvement? I mean, because I think every day someone is getting pinged by somebody, so...
MANDIA: I agree and you don't want to spread fear, uncertainty and doubt by folks who can't do a
proper investigation or lack of expertise, or quite frankly they don't know what really happened, but
they disclosed so fast that they do create unnecessary fear. That is the hardest part because every
disclosure is going to have some discretion built into it. And that's why when I'm talking about
information, I'm trying to -- there's public disclosure and legal disclosure. I'm trying to separate that.

And Brad Smith did in his testimony very well, to threat intelligence sharing and I'm more talking about
threat intel, get it out there fast, get it out there confidentially so you have the time to figure out the
threshold for disclosure. But that's a lot of work because I think it depends on the industry you're in
whether you should disclose. I think if there's contract law that will apply you should disclose your
customers, at least, that are impacted. But I still feel disclosure is always going to be based on impact
of a breach which requires investigation.
© 2021 BGOV LLC All Rights Reserved                                                                      Page 53 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 55 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



WARNER: Well, let me thank all of the panel and George, who's online. They actually had -- while
Senator Risch did one last question we had full participation from the committee, and that is
sometimes a rare occurrence. I take away four issues that I'd like for the record since it's been a long
afternoon. The fact that Mr. Smith said this was potentially one of the most serious breaches he's seen,
we know that it got into as what Mr. Ramakrishna's 18,000 customers. And while they chose to only
exploit 100 plus, the fact that this could have been used not for exploitation and ex-filtration of
information but could have been termed -- they were inside as I think Mr. Mandia so eloquently boot, it
could have been exponentially worse. And I think we need to recognize the seriousness of that.

Number two, and I think Senator Rubio was raising this as well, that while it was a top tier nation state
with their A team and it may be hard for any individual company or public enterprise to totally block that
out, we can't default to the security fatalism. We've got to at least raise the cost for our adversaries and
whether the items that Mr. Smith just enumerated in terms of better protections, even if they get in, we
can find them and raise the costs if we think through this.

Mr. Smith commented on this, but I would like the rest of you for the record to comment on this, this
idea around norms and international norms. I use the analogy that in warfare you don't bomb the
ambulance. Well, should we try to get to a point that we don't bomb the patch or that you don't hit the
hospital literally or the electoral systems? How do we move towards that system of norms?

And finally I think there is a real growing sense, and I hear this from industry as well, that we need
some level of at least information sharing around on a mandatory basis.
Again, I want to compliment Kevin's company and Kevin personally for coming forward, because but
for that effort we might still be -- this might still be ongoing. And how we think about that, what that
reporting to or whom we report to mechanism I think is going to require some new creation. And while I
am very open to some level of liability protection, I'm not interested in a liability protection that excuses
the kind of sloppy behavior, for example, that took place in Equifax, where they didn't do the basic
cyber hygiene, that if you report back, you should not be free of your responsibility if you have been a
sloppy player. So I think there is -- there are models. there's FinCEN in the financial sector, there's the
National Transportation Safety Board which may be an even better example I think that Mr. Mandia
pointed out within the credit card arena. There is this information sharing.

Some, I know, have been thinking about the idea that the cloud service providers, the large
enterprises, the first responders a la CrowdStrike and FireEye maybe being co-located at some
location with parts of the government because this notion of getting the information out real time, that's
not going to happen, with all due respect to the great talents that are at the FBI that's not going to
happen, when it goes to the FBI and they're just not in the business of information sharing. And frankly,
it's probably not going to happen, even though CISA's skills continue to be upgraded, we're going to
have to think about a different model. And I challenge all of you to come forward with that.
© 2021 BGOV LLC All Rights Reserved                                                                   Page 54 of 55
                  Case 1:21-cv-00138-RP Document 43-2 Filed 08/02/21 Page 56 of 56
                                      This document is being prepared for the exclusive use of SARA UEHLEIN at
                                                                                         KING & SPALDING LLP



I think there's a great deal of appetite, bipartisan appetite. I think we realize how serious we were and
we potentially dodged a much more serious bullet and really appreciate all of your participation. And
as has been mentioned constantly mentioned those companies that chose not to participate so far,
we're going to give them another chance and hopefully they will recognize they have that kind of public
service obligation that is reflected by the testimony today.

With that, the hearing is adjourned. Thank you.
END
Feb 24, 2021 12:45 ET .EOF




© 2021 BGOV LLC All Rights Reserved                                                                Page 55 of 55
